[alpinesvbarloan001.jpg]
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT THIS AMENDED AND RESTATED LOAN
AND SECURITY AGREEMENT (this “Agreement”) dated as of August 26, 2019 (the
“Effective Date”) among SILICON VALLEY BANK, a California corporation (“Bank”),
ALPINE IMMUNE SCIENCES, INC., a Delaware corporation (“ALPN”), and AIS OPERATING
CO., INC., a Delaware corporation (“AIS”, and together with ALPN, jointly and
severally, individually and collectively, “Borrower”), provides the terms on
which Bank shall lend to Borrower and Borrower shall repay Bank. RECITALS A.
Bank and AIS previously entered into that certain Loan and Security Agreement
dated as of December 16, 2016 (as the same has been amended, modified,
supplemented, renewed, or otherwise modified, from to time, the “Prior Loan
Agreement”). Pursuant to the Prior Loan Agreement, Bank made certain credit
accommodations available to AIS, including a term loan facility in the aggregate
original principal amount of up to Five Million Dollars ($5,000,000) (the
“Existing Term Loan”). B. Borrower has requested that Bank, and Bank has agreed
to, replace, amend, and restate the Prior Loan Agreement in its entirety
pursuant to this Agreement. AGREEMENT The parties hereby agree that the Prior
Loan Agreement is hereby amended, restated, and replaced in its entirety as
follows: 1. ACCOUNTING AND OTHER TERMS Accounting terms not defined in this
Agreement shall be construed following GAAP and calculations and determinations
must be made following GAAP; except with respect to unaudited financial
statements (i) for non- compliance with FAS 123R and (ii) for the absence of
footnotes and subject to year-end audit adjustments; provided that if at any
time any change in GAAP would affect the computation of any covenant or
requirement set forth in any Loan Document, and either Borrower or Bank shall so
request, Borrower and Bank shall negotiate in good faith to amend such covenant
or requirement to preserve the original intent thereof in light of such change
in GAAP; provided, further, that, until so amended (a) such covenant or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (b) Borrower shall provide Bank financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP;
provided, further, that all obligations of any Person that are or would have
been treated as operating leases for purposes of GAAP prior to the issuance by
the Financial Accounting Standards Board on February 25, 2016 of an Accounting
Standards Update (the “ASU”) shall continue to be accounted for as operating
leases for purposes of all financial definitions, calculations and covenants for
purposes of this Agreement (other than for purposes of the delivery of financial
statements prepared in accordance with GAAP) whether or not such operating lease
obligations were in effect on such date, notwithstanding the fact that such
obligations are required in accordance with the ASU (on a prospective or
retroactive basis or otherwise) to be treated as capitalized lease obligations
in accordance with GAAP. Notwithstanding the foregoing, all financial covenant
calculations, if any, shall be computed with respect to Borrower only, and not
on a consolidated basis. Capitalized terms not otherwise defined in this
Agreement shall have the meanings set forth in Section 13. All other terms
contained in this Agreement, unless otherwise indicated, shall have the meaning
provided by the Code to the extent such terms are defined therein. 2. LOAN AND
TERMS OF PAYMENT 2.1 Promise to Pay. Borrower hereby, jointly and severally,
unconditionally promises to pay Bank the outstanding principal amount of all
Credit Extensions and accrued and unpaid interest thereon as and when due in
accordance with this Agreement. 1 39271280



--------------------------------------------------------------------------------



 
[alpinesvbarloan002.jpg]
2.2 Outstanding Obligations under Existing Term Loan Facility. Borrower
represents and warrants to Bank that as of the Effective Date, the outstanding
principal balance of the Existing Term Loan is Two Million Six Hundred Sixty-Six
Thousand Six Hundred Sixty Six Dollars and Sixty-Seven Cents ($2,666,666.67).
Borrower represents and warrants to Bank that all of such sum is due and owing
Bank, without offset or defense of any kind or nature and in the event Borrower
has any offsets or defenses thereto, Borrower hereby irrevocably waives all such
offsets and defenses. Borrower acknowledges and agrees that there is no further
availability to borrow under the Existing Term Loan and that the provisions of
this Agreement and the Loan Documents shall supersede all prior agreements with
respect to the Existing Term Loan. On the Effective Date, Borrower shall use the
proceeds of the initial Term Loan Advance to repay in full all of the
Obligations owing to Bank under the Existing Term Loan Facility, including but
not limited to the Existing Term Loan Final Payment. 2.3 Term Loan. (a)
Availability. Subject to the terms and conditions of this Agreement, Borrower
may request that Bank make certain term loan advances (each, a “Term Loan
Advance” and, collectively, the “Term Loan Advances”) in three (3) tranches in
an aggregate original principal amount not to exceed Fifteen Million Dollars
($15,000,000), as follows: (i) the first (1st) tranche shall be made available
to Borrower on or about the Effective Date in a single advance in the aggregate
original principal amount not to exceed Five Million Dollars ($5,000,000) (the
“Tranche One Term Loan Advance”), (ii) the second (2nd) tranche shall be
available to Borrower from the Effective Date through the Tranche Two Commitment
Termination Date in multiple advances in the aggregate original principal amount
not to exceed Five Million Dollars ($5,000,000) (each, a “Tranche Two Term Loan
Advance”), and (iii) provided that Borrower has achieved the Tranche Three
Milestone, the third (3rd) tranche shall be available to Borrower from the date
on which Borrower achieves the Tranche Three Milestone through the Tranche Three
Commitment Termination Date in multiple advances in the aggregate original
principal amount not to exceed Five Million Dollars ($5,000,000) (each, a
“Tranche Three Term Loan Advance”). Each Term Loan Advance, other than the final
Term Loan Advance, must be in an amount of not less than Five Hundred Thousand
Dollars ($500,000). After repayment, no Term Loan Advance may be re-borrowed.
(b) Repayment. (i) Interest Only Payments. For each Term Loan Advance, Borrower
shall make monthly payments of accrued interest-only commencing on the first
(1st) calendar day of the first (1st) month following the month in which the
Funding Date occurs with respect to such Term Loan Advance and continuing
thereafter during the Interest-Only Period on the first (1st) calendar day of
each successive month. (ii) Principal and Interest Payments. For each Term Loan
Advance, commencing on the Term Loan Amortization Date and continuing on the
first (1st) calendar day of each month thereafter, Borrower shall make the
Applicable Number of consecutive equal monthly payments of principal each in an
amount which would fully amortize the outstanding Term Loan Advances, as of the
Term Loan Amortization Date, plus accrued interest. All unpaid principal and
accrued and unpaid interest on the Term Loan Advances is due and payable in full
on the Term Loan Maturity Date. (c) Permitted Prepayment. Borrower shall have
the option to prepay all, but not less than all, of the Term Loan Advances,
provided Borrower (i) delivers written notice to Bank of its election to prepay
the Term Loan Advances at least three (3) days prior to such prepayment, and
(ii) pays, on the date of such prepayment (A) the outstanding principal plus
accrued and unpaid interest with respect to the Term Loan Advances, (B) the
Prepayment Fee, (C) the Final Payment, and (D) all other sums, if any, that
shall have become due and payable with respect to the Term Loan Advances,
including interest at the Default Rate with respect to any past due amounts. (d)
Mandatory Prepayment Upon an Acceleration. If the Term Loan Advances are
accelerated by Bank following the occurrence and during the continuance of an
Event of Default, Borrower shall immediately pay to Bank an amount equal to the
sum of (i) all outstanding principal plus accrued and unpaid interest with
respect to the Term Loan Advances, (ii) the Prepayment Fee, (iii) the Final
Payment, and (iv) all other sums, if any, that shall have become due and payable
with respect to the Term Loan Advances, including interest at the Default Rate
with respect to any past due amounts. 2 39271280



--------------------------------------------------------------------------------



 
[alpinesvbarloan003.jpg]
2.4 Payment of Interest on the Credit Extensions. (a) Interest Rate. Subject to
Section 2.4(b), the principal amount outstanding under each Term Loan Advance
shall accrue interest at a floating per annum rate equal the greater of (A)
one-quarter of one percent (0.25%) above the Prime Rate and (B) five and
three-quarters of one percent (5.75%), which interest shall be payable monthly
in accordance with Section 2.4(d) below. (b) Default Rate. Immediately upon the
occurrence and during the continuance of an Event of Default, Obligations shall
bear interest at a rate per annum which is four percent (4.0%) above the rate
that is otherwise applicable thereto (the “Default Rate”). Fees and expenses
which are required to be paid by Borrower pursuant to the Loan Documents
(including, without limitation, Bank Expenses) but are not paid when due shall
bear interest until paid at a rate equal to the highest rate applicable to the
Obligations. Payment or acceptance of the increased interest rate provided in
this Section 2.4(b) is not a permitted alternative to timely payment and shall
not constitute a waiver of any Event of Default or otherwise prejudice or limit
any rights or remedies of Bank. (c) Adjustment to Interest Rate. Changes to the
interest rate of any Credit Extension based on changes to the Prime Rate shall
be effective on the effective date of any change to the Prime Rate and to the
extent of any such change. (d) Payment; Interest Computation. Interest is
payable monthly on the Payment Date of each month and shall be computed on the
basis of a 360-day year for the actual number of days elapsed. In computing
interest, (i) all payments received after 12:00 p.m. Pacific time on any day
shall be deemed received at the opening of business on the next Business Day,
and (ii) the date of the making of any Credit Extension shall be included and
the date of payment shall be excluded; provided, however, that if any Credit
Extension is repaid on the same day on which it is made, such day shall be
included in computing interest on such Credit Extension. 2.5 Fees. Borrower
shall pay to Bank: (a) Good Faith Deposit. Borrower has paid to Bank a deposit
of Twenty Thousand Dollars ($20,000) (the “Good Faith Deposit”) to initiate
Bank’s due diligence review process. Any portion of the Good Faith Deposit not
utilized to pay Bank Expenses on the Effective Date will be deposited into
Borrower’s Designated Deposit Account; (b) Prepayment Fee. The Prepayment Fee,
when due hereunder; (c) Final Payment. The Final Payment, when due hereunder;
(d) Existing Term Loan Final Payment. The Existing Term Loan Final Payment, when
due hereunder; (e) Bank Expenses. All Bank Expenses (including reasonable
attorneys’ fees and expenses for documentation and negotiation of this
Agreement) incurred through and after the Effective Date, when due (or, if no
stated due date, upon demand by Bank). (f) Fees Fully Earned. Unless otherwise
provided in this Agreement or in a separate writing by Bank, Borrower shall not
be entitled to any credit, rebate, or repayment of any fees earned by Bank
pursuant to this Agreement notwithstanding any termination of this Agreement or
the suspension or termination of Bank’s obligation to make loans and advances
hereunder. Bank may deduct amounts owing by Borrower under the clauses of this
Section 2.5 pursuant to the terms of Section 2.6(c). Bank shall provide Borrower
written notice of deductions made from the Designated Deposit Account pursuant
to the terms of the clauses of this Section 2.5. 2.6 Payments; Application of
Payments; Debit of Accounts. (a) All payments to be made by Borrower under any
Loan Document shall be made in immediately available funds in Dollars, without
setoff or counterclaim, before 12:00 p.m. Pacific time on the date 3 39271280



--------------------------------------------------------------------------------



 
[alpinesvbarloan004.jpg]
when due. Payments of principal and/or interest received after 12:00 p.m.
Pacific time are considered received at the opening of business on the next
Business Day. When a payment is due on a day that is not a Business Day, the
payment shall be due the next Business Day, and additional fees or interest, as
applicable, shall continue to accrue until paid. (b) Bank has the exclusive
right to determine the order and manner in which all payments with respect to
the Obligations may be applied. Borrower shall have no right to specify the
order or the accounts to which Bank shall allocate or apply any payments
required to be made by Borrower to Bank or otherwise received by Bank under this
Agreement when any such allocation or application is not specified elsewhere in
this Agreement. (c) Bank may debit any of Borrower’s deposit accounts, including
the Designated Deposit Account, for principal and interest payments or any other
amounts Borrower owes Bank when due. These debits shall not constitute a
set-off. 2.7 Withholding. Payments received by Bank from Borrower under this
Agreement will be made free and clear of and without deduction for any and all
present or future taxes, levies, imposts, duties, deductions, withholdings,
assessments, fees or other charges imposed by any Governmental Authority
(including any interest, additions to tax or penalties applicable thereto).
Specifically, however, if at any time any Governmental Authority, applicable
law, regulation or international agreement requires Borrower to make any
withholding or deduction from any such payment or other sum payable hereunder to
Bank, Borrower hereby covenants and agrees that the amount due from Borrower
with respect to such payment or other sum payable hereunder will be increased to
the extent necessary to ensure that, after the making of such required
withholding or deduction, Bank receives a net sum equal to the sum which it
would have received had no withholding or deduction been required, and Borrower
shall pay the full amount withheld or deducted to the relevant Governmental
Authority. Borrower will, upon request, furnish Bank with proof reasonably
satisfactory to Bank indicating that Borrower has made such withholding payment;
provided, however, that Borrower need not make any withholding payment if the
amount or validity of such withholding payment is contested in good faith by
appropriate and timely proceedings and as to which payment in full is bonded or
reserved against by Borrower. The agreements and obligations of Borrower
contained in this Section 2.7 shall survive the termination of this Agreement.
3. CONDITIONS OF LOANS 3.1 Conditions Precedent to Initial Credit Extension.
Bank’s obligation to make the initial Credit Extension is subject to the
condition precedent that Bank shall have received, in form and substance
satisfactory to Bank, such documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate, including, without
limitation: (a) duly executed signatures to the Loan Documents; (b) duly
executed original signatures to the Effective Date Warrant, together with copies
of Borrower’s equity documents; (c) the Operating Documents and long-form good
standing certificates of Borrower certified by the Secretary of State (or
equivalent agency) of Borrower’s jurisdiction of organization or formation and
each jurisdiction in which Borrower is qualified to conduct business, each as of
a date no earlier than thirty (30) days prior to the Effective Date; (d) a
secretary’s certificate of Borrower with respect to such Borrower’s Operating
Documents, incumbency, specimen signatures and resolutions authorizing the
execution and delivery of this Agreement and the other Loan Documents to which
it is a party; (e) duly executed signatures to the completed Borrowing
Resolutions for Borrower; 4 39271280



--------------------------------------------------------------------------------



 
[alpinesvbarloan005.jpg]
(f) certified copies, dated as of a recent date, of financing statement
searches, as Bank may request, accompanied by written evidence (including any
UCC termination statements) that the Liens indicated in any such financing
statements constitute Permitted Liens; (g) the Perfection Certificate of
Borrower, together with the duly executed original signature thereto; and (h)
payment of the fees and Bank Expenses then due as specified in Section 2.5
hereof. 3.2 Conditions Precedent to all Credit Extensions. Bank’s obligations to
make each Credit Extension, including the initial Credit Extension, is subject
to the following conditions precedent: (a) timely receipt of an executed
Payment/Advance Form and any materials and documents required by Section 3.4;
(b) the representations and warranties in this Agreement shall be true,
accurate, and complete in all material respects on the date of the
Payment/Advance Form, and on the Funding Date of each Credit Extension;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the Credit
Extension. Each Credit Extension is Borrower’s representation and warranty on
that date that the representations and warranties in this Agreement remain true,
accurate, and complete in all material respects; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and (c) Bank determines to its
satisfaction that there has not been any material impairment in the general
affairs, management, results of operation, financial condition or the prospect
of repayment of the Obligations, or any material adverse deviation by Borrower
from the most recent business plan of Borrower presented to and accepted by
Bank. 3.3 Covenant to Deliver. (a) Except as otherwise provided in Section
3.3(b), Borrower agrees to deliver to Bank each item required to be delivered to
Bank under this Agreement as a condition precedent to any Credit Extension.
Borrower expressly agrees that a Credit Extension made prior to the receipt by
Bank of any such item shall not constitute a waiver by Bank of Borrower’s
obligation to deliver such item, and the making of any Credit Extension in the
absence of a required item shall be in Bank’s sole discretion. (b) Unless
otherwise provided in writing, Borrower shall deliver to Bank, within thirty
(30) days after the Effective Date, evidence that the insurance policies and
endorsements required by Section 6.6 hereof are in full force and effect,
together with appropriate evidence showing lender loss payable, waiver of
subrogation and additional insured clauses or endorsements in favor of Bank. 3.4
Procedures for Borrowing. Subject to the prior satisfaction of all other
applicable conditions to the making of a Term Loan Advance set forth in this
Agreement, to obtain a Term Loan Advance, Borrower (via an individual duly
authorized by an Administrator) shall notify Bank (which notice shall be
irrevocable) by electronic mail by 12:00 noon Pacific time on the Funding Date
of the Term Loan Advance. Such notice shall be made by Borrower through Bank’s
online banking program, provided, however, if Borrower is not utilizing Bank’s
online banking program, then such notice shall be in a written format acceptable
to Bank that is executed by an Authorized Signer. Bank shall have received
satisfactory evidence that the Board has approved that such Authorized Signer
may provide such notices and request Term Loan Advances. In connection with such
notification, Borrower must promptly deliver to Bank by electronic mail or
through Bank’s online banking program a completed Payment/Advance Form executed
by an Authorized Signer. Bank shall credit proceeds of any Term Loan Advance to
the Designated Deposit 5 39271280



--------------------------------------------------------------------------------



 
[alpinesvbarloan006.jpg]
Account. Bank may make Term Loan Advances under this Agreement based on
instructions from an Authorized Signer or without instructions if the Term Loan
Advances are necessary to meet Obligations which have become due. 4. CREATION OF
SECURITY INTEREST 4.1 Grant of Security Interest. Borrower hereby grants Bank,
to secure the payment and performance in full of all of the Obligations, a
continuing security interest in, and pledges to Bank, the Collateral, wherever
located, whether now owned or hereafter acquired or arising, and all proceeds
and products thereof. Borrower acknowledges that it previously has entered,
and/or may in the future enter, into Bank Services Agreements with Bank.
Regardless of the terms of any Bank Services Agreement, Borrower agrees that any
amounts Borrower owes Bank thereunder shall be deemed to be Obligations
hereunder and that it is the intent of Borrower and Bank to have all such
Obligations secured by the first priority perfected security interest in the
Collateral granted herein (subject only to Permitted Liens that have superior
priority to Bank’s Lien under this Agreement). If this Agreement is terminated,
Bank’s Lien in the Collateral shall continue until the Obligations (other than
inchoate indemnity obligations) are repaid in full in cash. Upon payment in full
in cash of the Obligations (other than inchoate indemnity obligations) and at
such time as Bank’s obligation to make Credit Extensions has terminated, Bank
shall, at the sole cost and expense of Borrower, release its Liens in the
Collateral and all rights therein shall revert to Borrower. Bank shall cooperate
in good faith and shall take all actions reasonably requested by Borrower to
memorialize the release of its Liens in the Collateral, including, but not
limited to, the filing of UCC-3 financing statements. In the event (x) all
Obligations (other than inchoate indemnity obligations), except for Bank
Services, are satisfied in full, and (y) this Agreement is terminated, Bank
shall terminate the security interest granted herein upon Borrower providing
cash collateral acceptable to Bank in its good faith business judgment for Bank
Services, if any. In the event such Bank Services consist of outstanding Letters
of Credit, Borrower shall provide to Bank cash collateral in an amount equal to
(x) if such Letters of Credit are denominated in Dollars, then at least one
hundred five percent (105.0%); and (y) if such Letters of Credit are denominated
in a Foreign Currency, then at least one hundred ten percent (110.0%), of the
Dollar Equivalent of the face amount of all such Letters of Credit plus all
interest, fees, and costs due or to become due in connection therewith (as
estimated by Bank in its business judgment), to secure all of the Obligations
relating to such Letters of Credit. 4.2 Priority of Security Interest. Borrower
represents, warrants, and covenants that the security interest granted herein is
and shall at all times continue to be a first priority perfected security
interest in the Collateral (subject only to Permitted Liens that have superior
priority to Bank’s Lien under this Agreement). If Borrower shall acquire a
commercial tort claim with demand for recovery exceeding Two Hundred Thousand
Dollars ($200,000), Borrower shall promptly notify Bank in a writing signed by
Borrower of the general details thereof and grant to Bank in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to Bank. 4.3 Authorization to File Financing Statements. Borrower
hereby authorizes Bank to file financing statements, without notice to Borrower,
with all appropriate jurisdictions to perfect or protect Bank’s interest or
rights hereunder, including a notice that any disposition of the Collateral, by
either Borrower or any other Person, shall be deemed to violate the rights of
Bank under the Code. 5. REPRESENTATIONS AND WARRANTIES Borrower represents and
warrants as follows: 5.1 Due Organization, Authorization; Power and Authority.
Borrower is duly existing and in good standing as a Registered Organization in
its jurisdiction of formation and is qualified and licensed to do business and
is in good standing in any jurisdiction in which the conduct of its business or
its ownership of property requires that it be qualified except where the failure
to do so could not reasonably be expected to have a material adverse effect on
Borrower’s business. In connection with this Agreement, Borrower has delivered
to Bank a completed certificate signed by Borrower, entitled “Perfection
Certificate” (the “Perfection Certificate”). Borrower represents and warrants to
Bank that, except as may have been updated by a notification to Bank pursuant to
Section 7.2, 6 39271280



--------------------------------------------------------------------------------



 
[alpinesvbarloan007.jpg]
(a) Borrower’s exact legal name is that indicated on the Perfection Certificate
and on the signature page hereof; (b) Borrower is an organization of the type
and is organized in the jurisdiction set forth in the Perfection Certificate;
(c) the Perfection Certificate accurately sets forth Borrower’s organizational
identification number or accurately states that Borrower has none; (d) the
Perfection Certificate accurately sets forth Borrower’s place of business, or,
if more than one, its chief executive office as well as Borrower’s mailing
address (if different than its chief executive office); (e) Borrower (and each
of its predecessors) has not, in the past five (5) years, changed its
jurisdiction of formation, organizational structure or type, or any
organizational number assigned by its jurisdiction; and (f) all other
information set forth on the Perfection Certificate pertaining to Borrower and
each of its Subsidiaries is accurate and complete (it being understood and
agreed that (i) Borrower may from time to time update certain information in the
Perfection Certificate after the Effective Date to the extent permitted by one
or more specific provisions in this Agreement and (ii) the Perfection
Certificate shall be deemed updated by any notifications delivered to Bank
pursuant to Section 7). The execution, delivery and performance by Borrower of
the Loan Documents to which it is a party have been duly authorized, and do not
(i) conflict with any of Borrower’s organizational documents, (ii) contravene,
conflict with, constitute a default under or violate any material Requirement of
Law, (iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect, or are being obtained pursuant to Section 6.1(b)), or (v)
conflict with, contravene, constitute a default or breach under, or result in or
permit the termination or acceleration of, any material agreement by which
Borrower is bound. Borrower is not in default under any agreement to which it is
a party or by which it is bound in which the default could reasonably be
expected to have a material adverse effect on Borrower’s business. 5.2
Collateral. Borrower has good title to, rights in, and the power to transfer
each item of the Collateral upon which it purports to grant a Lien hereunder,
free and clear of any and all Liens except Permitted Liens. Borrower has no
Collateral Accounts at or with any bank or financial institution other than Bank
or Bank’s Affiliates except for the Collateral Accounts described in the
Perfection Certificate delivered to Bank in connection herewith and which
Borrower has taken such actions as are necessary to give Bank a perfected
security interest therein to the extent required pursuant to the terms of
Section 6.7(b). The Accounts are bona fide, existing obligations of the Account
Debtors. The Collateral is not in the possession of any third party bailee (such
as a warehouse) except as otherwise provided in the Perfection Certificate or as
permitted pursuant to Section 7.2. None of the components of the Collateral
shall be maintained at locations other than as provided in the Perfection
Certificate or as permitted pursuant to Section 7.2. All Inventory is in all
material respects of good and marketable quality, free from material defects.
Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non- exclusive licenses granted to its customers
in the ordinary course of business and licenses that could not result in a legal
transfer of title of the licensed property but that may be exclusive in respects
other than territory and that may be exclusive as to territory only as to
discreet geographical areas outside of the United States, (b) over-the-counter
software that is commercially available to the public, and (c) material
Intellectual Property licensed to Borrower and noted on the Perfection
Certificate. To Borrower’s knowledge, each Patent which it owns or purports to
own and which is material to Borrower’s business is valid and enforceable, and
no part of the Intellectual Property which Borrower owns or purports to own and
which is material to Borrower’s business has been judged invalid or
unenforceable, in whole or in part. To the best of Borrower’s knowledge, no
claim has been made that any part of the Intellectual Property violates the
rights of any third party except to the extent such claim would not reasonably
be expected to have a material adverse effect on Borrower’s business. Except as
noted on the Perfection Certificate or as notified to Bank pursuant to Section
6.9(b), Borrower is not a party to, nor is it bound by, any Restricted License.
7 39271280



--------------------------------------------------------------------------------



 
[alpinesvbarloan008.jpg]
5.3 Litigation. Except as disclosed pursuant to Section 6.2(g), there are no
actions or proceedings pending or, to the knowledge of any Responsible Officer,
threatened in writing by or against Borrower or any of its Subsidiaries
involving more than, individually or in the aggregate, Two Hundred Thousand
Dollars ($200,000). 5.4 Financial Statements; Financial Condition. All
consolidated financial statements for Borrower and any of its Subsidiaries
delivered to Bank fairly present in all material respects Borrower’s
consolidated financial condition and Borrower’s consolidated results of
operations as of the dates and for the periods presented. There has not been any
material deterioration in Borrower’s consolidated financial condition since the
date of the most recent financial statements submitted to Bank. 5.5 Solvency.
The fair salable value of Borrower’s consolidated assets (including goodwill
minus disposition costs) exceeds the fair value of Borrower’s liabilities;
Borrower is not left with unreasonably small capital after the transactions in
this Agreement; and Borrower is able to pay its debts (including trade debts) as
they mature. 5.6 Regulatory Compliance. Borrower is not an “investment company”
or a company “controlled” by an “investment company” under the Investment
Company Act of 1940, as amended. Borrower is not engaged as one of its important
activities in extending credit for margin stock (under Regulations X, T and U of
the Federal Reserve Board of Governors). Borrower (a) has complied in all
material respects with all Requirements of Law, and (b) has not violated any
Requirements of Law the violation of which could reasonably be expected to have
a material adverse effect on its business. None of Borrower’s or any of its
Subsidiaries’ properties or assets has been used by Borrower or any Subsidiary
or, to the best of Borrower’s knowledge, by previous Persons, in disposing,
producing, storing, treating, or transporting any hazardous substance other than
legally. Borrower and each of its Subsidiaries have obtained all consents,
approvals and authorizations of, made all declarations or filings with, and
given all notices to, all Governmental Authorities that are necessary to
continue their respective businesses as currently conducted. 5.7 Subsidiaries;
Investments. Borrower does not own any stock, partnership, or other ownership
interest or other equity securities except for Permitted Investments. 5.8 Tax
Returns and Payments; Pension Contributions. Borrower has timely filed all
required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except (a) to the extent such taxes are being contested in good faith
by appropriate proceedings promptly instituted and diligently conducted, so long
as such reserve or other appropriate provision, if any, as shall be required in
conformity with GAAP shall have been made therefor, or (b) if such taxes,
assessments, deposits and contributions do not, individually or in the
aggregate, exceed Fifty Thousand Dollars ($50,000). To the extent Borrower
defers payment of any contested taxes, Borrower shall (i) notify Bank in writing
of the commencement of, and any material development in, the proceedings, and
(ii) post bonds or take any other steps required to prevent the Governmental
Authority levying such contested taxes from obtaining a Lien upon any of the
Collateral that is other than a “Permitted Lien.” Borrower is unaware of any
claims or adjustments proposed for any of Borrower’s prior tax years which could
result in additional taxes becoming due and payable by Borrower that exceed
Fifty Thousand Dollars ($50,000). Borrower has paid all amounts necessary to
fund all present pension, profit sharing and deferred compensation plans in
accordance with their terms, and Borrower has not withdrawn from participation
in, and has not permitted partial or complete termination of, or permitted the
occurrence of any other event with respect to, any such plan which could
reasonably be expected to result in any liability of Borrower, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other governmental agency. 5.9 Use of Proceeds. Borrower shall use the proceeds
of the Credit Extensions solely to refinance the Existing Term Loan and as
working capital, for general corporate purposes and to fund its general business
requirements and not for personal, family, household or agricultural purposes.
5.10 Full Disclosure. No written representation, warranty or other statement of
Borrower in any certificate or written statement given to Bank, as of the date
such representation, warranty, or other statement was made, taken together with
all such written certificates and written statements given to Bank and
Borrower’s filings with the SEC, contains any untrue statement of a material
fact or omits to state a material fact necessary to make the statements
contained in the certificates or statements not misleading (it being recognized
by Bank that the projections 8 39271280



--------------------------------------------------------------------------------



 
[alpinesvbarloan009.jpg]
and forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results). 5.11 Definition of “Knowledge.” For purposes of the Loan
Documents, whenever a representation or warranty is made to Borrower’s knowledge
or awareness, to the “best of” Borrower’s knowledge, or with a similar
qualification, knowledge or awareness means the actual knowledge, after
reasonable investigation, of any Responsible Officer. 6. AFFIRMATIVE COVENANTS
Borrower shall do all of the following: 6.1 Government Compliance. (a) Maintain
its and all its Subsidiaries’ legal existence and good standing in their
respective jurisdictions of formation and maintain qualification in each
jurisdiction in which the failure to so qualify would reasonably be expected to
have a material adverse effect on Borrower’s business or operations. Borrower
shall comply, and have each Subsidiary comply, in all material respects, with
all laws, ordinances and regulations to which it is subject. (b) Obtain all of
the Governmental Approvals necessary for the performance by Borrower of its
obligations under the Loan Documents to which it is a party and the grant of a
security interest to Bank in the Collateral. Borrower shall promptly, upon
Bank’s request, provide copies of any such obtained Governmental Approvals to
Bank. 6.2 Financial Statements, Reports, Certificates. Provide Bank with the
following: (a) Monthly Financial Statements. As soon as available, but no later
than thirty (30) days after the last day of each month, a company-prepared
non-GAAP consolidated balance sheet and income statement covering Borrower’s
consolidated operations for such month certified by a Responsible Officer in a
form reasonably acceptable to Bank (the “Monthly Financial Statements”); (b)
Monthly Compliance Certificate. Within thirty (30) days after the last day of
each month and together with the Monthly Financial Statements, a duly completed
Compliance Certificate signed by a Responsible Officer, certifying that as of
the end of such month, Borrower was in full compliance with all of the terms and
conditions of this Agreement, and such other information as Bank may reasonably
request; (c) Annual Operating Budget and Financial Projections. Within thirty
(30) days after the end of each fiscal year of Borrower, and promptly following
any updates or amendments thereto, (A) annual operating budgets (including
income statements, balance sheets and cash flow statements, by month) for the
upcoming fiscal year of Borrower, and (B) annual financial projections for the
following fiscal year (on a quarterly basis), in each case as approved by the
Board, together with any related business forecasts used in the preparation of
such annual financial projections; (d) Beneficial Ownership Information.
Concurrently with the delivery of Compliance Certificates per Section 6.2(b),
notice of any changes to the beneficial ownership information set out in Section
2 of the Perfection Certificate. Borrower understands and acknowledges that Bank
relies on such true, accurate and up-to- date beneficial ownership information
to meet Bank’s regulatory obligations to obtain, verify and record information
about the beneficial owners of its legal entity customers. (e) SEC Filings. So
long as Borrower is subject to the reporting requirements under the Exchange Act
within five (5) days of filing, copies of all periodic and other reports, proxy
statements and other materials filed by Borrower and/or any Guarantor with the
SEC, any Governmental Authority succeeding to any or all of the functions of the
SEC or with any national securities exchange, or distributed to its
shareholders, as the case 9 39271280



--------------------------------------------------------------------------------



 
[alpinesvbarloan010.jpg]
may be. Documents required to be delivered pursuant to this Section 6.2 (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which Borrower posts such documents, or
provides a link thereto, on Borrower’s website on the internet at Borrower’s
website address. As to any information contained in the materials furnished
pursuant to this clause (e), Borrower shall not be required separately to
furnish such information under clauses (f) and (h), but the foregoing shall not
be in derogation of Borrower’s obligation to furnish the information and
materials described in such clauses (f) and (h), at the time specified therein;
(f) Other Statements. Within five (5) days of delivery, copies of all
statements, reports and notices made available to all of Borrower’s security
holders or to any holders of Subordinated Debt; (g) Legal Action Notice. A
prompt report of any legal actions pending or threatened in writing against
Borrower or any of its Subsidiaries that could reasonably be expected to result
in damages or costs to Borrower or any of its Subsidiaries of, individually or
in the aggregate, Two Hundred Thousand Dollars ($200,000) or more; and (h) Other
Financial Information. Promptly, from time to time, such other information
regarding Borrower or compliance with the terms of any Loan Documents as
reasonably requested by Bank. 6.3 Inventory; Returns. Keep all Inventory in good
and marketable condition, free from material defects. Returns and allowances
between Borrower and its Account Debtors shall follow Borrower’s customary
practices as they exist at the Effective Date. Borrower must promptly notify
Bank of all returns, recoveries, disputes and claims that involve more than
Fifty Thousand Dollars ($50,000). 6.4 Taxes; Pensions. Timely file, and require
each of its Subsidiaries to timely file, all required tax returns and reports
and timely pay, and require each of its Subsidiaries to timely pay, all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower and each of its Subsidiaries, except as otherwise permitted by Section
5.8 hereof, and shall deliver to Bank, on demand, appropriate certificates
attesting to such payments, and pay all amounts necessary to fund all present
pension, profit sharing and deferred compensation plans in accordance with their
terms. 6.5 Reserved. 6.6 Insurance. (a) Keep its business and the Collateral
insured for risks and in amounts standard for companies in Borrower’s industry
and location as reasonably determined by the Board and as Bank may reasonably
request. Insurance policies shall be in a form, with financially sound and
reputable insurance companies that are not Affiliates of Borrower, and in
amounts that are satisfactory to Bank, in its reasonable discretion. All
property policies shall have a lender’s loss payable endorsement showing Bank as
the sole lender loss payee. All liability policies shall show, or have
endorsements showing, Bank as an additional insured. Bank shall be named as
lender loss payee and/or additional insured with respect to any such insurance
providing coverage in respect of any Collateral. (b) Ensure that proceeds
payable under any property policy are, at Bank’s option, payable to Bank on
account of the Obligations. Notwithstanding the foregoing, (i) so long as no
Event of Default has occurred and is continuing, Borrower shall have the option
of applying the proceeds of any casualty policy up to Two Hundred Thousand
Dollars ($200,000) with respect to any loss, but not exceeding Two Hundred Fifty
Thousand Dollars ($250,000) in the aggregate for all losses under all casualty
policies in any one year, toward the replacement or repair of destroyed or
damaged property or for other property useful in the business; provided that any
such replaced or repaired property (A) shall be of equal or like value as the
replaced or repaired Collateral and (B) shall be deemed Collateral in which Bank
has been granted a first priority security interest, and (ii) after the
occurrence and during the continuance of an Event of Default, all proceeds
payable under such casualty policy shall, at the option of Bank, be payable to
Bank on account of the Obligations. 10 39271280



--------------------------------------------------------------------------------



 
[alpinesvbarloan011.jpg]
(c) At Bank’s request, Borrower shall deliver certified copies of insurance
policies and evidence of all premium payments. Each provider of any such
insurance required under this Section 6.6 shall agree, by endorsement upon the
policy or policies issued by it or by independent instruments furnished to Bank,
that it will give Bank thirty (30) days prior written notice before any such
policy or policies shall be materially altered or canceled. If Borrower fails to
obtain insurance as required under this Section 6.6 or to pay any amount or
furnish any required proof of payment to third persons and Bank, Bank may make
all or part of such payment or obtain such insurance policies required in this
Section 6.6, and take any action under the policies Bank deems prudent. 6.7
Accounts. (a) Maintain Borrower’s primary banking relationship, including,
without limitation, its operating and other deposit accounts, investment
management, Letters of Credit, and foreign exchange services, with Bank and
Bank’s Affiliates. Borrower hereby agrees that the aggregate balance in bank
accounts of Alpine Immune Sciences PTY Ltd (the “Australian Subsidiary”) held at
financial institutions other than Bank and Bank’s Affiliates shall not exceed
One Million Dollars ($1,000,000) (the “Threshold Amount”) for more than five (5)
consecutive Business Days ; provided that if at any time the aggregate balance
in bank accounts of the Australian Subsidiary held at financial institutions
other than Bank and Bank’s Affiliates exceeds the Threshold Amount for more than
five (5) consecutive Business Days, then Borrower shall sweep the funds therein
to Borrower’s accounts maintained with Bank and Bank’s Affiliates. (b) In
addition to and without limiting the restrictions in (a), Borrower shall provide
Bank five (5) days prior written notice before establishing any Collateral
Account at or with any bank or financial institution other than Bank or Bank’s
Affiliates. For each Collateral Account that Borrower at any time maintains,
Borrower shall cause the applicable bank or financial institution (other than
Bank) at or with which any Collateral Account is maintained to execute and
deliver a Control Agreement or other appropriate instrument with respect to such
Collateral Account to perfect Bank’s Lien in such Collateral Account in
accordance with the terms hereunder which Control Agreement may not be
terminated without the prior written consent of Bank. The provisions of the
previous sentence shall not apply to deposit accounts exclusively used for
payroll, payroll taxes, and other employee wage and benefit payments to or for
the benefit of Borrower’s employees and identified to Bank by Borrower as such.
6.8 Reserved. 6.9 Protection of Intellectual Property Rights. (a) (i) Protect,
defend and maintain the validity and enforceability of its Intellectual Property
material to Borrower’s business (with such materiality to be determined in the
reasonable discretion of the Board); (ii) promptly advise Bank in writing of
material infringements or any other event that could reasonably be expected to
materially and adversely affect the value of its Intellectual Property; and
(iii) not allow any Intellectual Property material to Borrower’s business (with
such materiality to be determined in the reasonable discretion of the Board) to
be abandoned, forfeited or dedicated to the public without Bank’s written
consent. (b) Provide written notice to Bank within thirty (30) days of entering
or becoming bound by any Restricted License (other than over-the-counter
software that is commercially available to the public). Borrower shall take such
commercially reasonable steps as Bank reasonably requests to obtain the consent
of, or waiver by, any person whose consent or waiver is necessary for (i) any
Restricted License to be deemed “Collateral” and for Bank to have a security
interest in it that might otherwise be restricted or prohibited by law or by the
terms of any such Restricted License, whether now existing or entered into in
the future, and (ii) Bank to have the ability in the event of a liquidation of
any Collateral to dispose of such Collateral in accordance with Bank’s rights
and remedies under this Agreement and the other Loan Documents. 6.10 Litigation
Cooperation. From the date hereof and continuing through the termination of this
Agreement, make available to Bank, without expense to Bank, Borrower and its
officers, employees and agents and Borrower’s books and records, to the extent
that Bank may deem them reasonably necessary to prosecute or defend any
third-party suit or proceeding instituted by or against Bank with respect to any
Collateral or relating to Borrower. 11 39271280



--------------------------------------------------------------------------------



 
[alpinesvbarloan012.jpg]
6.11 Online Banking. (a) Utilize Bank’s online banking platform for all matters
reasonably requested by Bank which shall include, without limitation (and
without request by Bank for the following matters), uploading information
pertaining to Accounts and Account Debtors, requesting approval for exceptions,
requesting Credit Extensions, and uploading financial statements and other
reports to the extent required to be delivered by this Agreement (including,
without limitation, those described in Section 6.2 of this Agreement); provided,
however, that the foregoing shall not apply to any services that Bank is unable
to provide at a given time (including as a result of Bank’s online banking
platform not working properly for a particular service). (b) Comply with the
terms of Bank’s Online Banking Agreement as in effect from time to time and
ensure that all persons utilizing Bank’s online banking platform are duly
authorized to do so by an Administrator. Bank shall be entitled to assume the
authenticity, accuracy and completeness on any information, instruction or
request for a Credit Extension submitted via Bank’s online banking platform and
to further assume that any submissions or requests made via Bank’s online
banking platform have been duly authorized by an Administrator. 6.12 Formation
or Acquisition of Subsidiaries. Notwithstanding and without limiting the
negative covenants contained in Sections 7.3 and 7.7 hereof, within thirty (30)
days (or such longer period as Bank may agree) after Borrower or any Guarantor
forms any direct or indirect Subsidiary or acquires any direct or indirect
Subsidiary after the Effective Date (including, without limitation, pursuant to
a Division), Borrower and such Guarantor shall, upon Bank’s request in its sole
and absolute discretion, (a) cause such new Subsidiary to provide to Bank either
a joinder to this Agreement to become a co-borrower hereunder or a Guaranty to
become a Guarantor hereunder, together with such appropriate financing
statements and/or Control Agreements, all in form and substance satisfactory to
Bank (including being sufficient to grant Bank a first priority Lien (subject to
Permitted Liens) in and to the assets of such newly formed or acquired
Subsidiary), (b) provide to Bank appropriate certificates and powers and
financing statements, pledging all of the direct or beneficial ownership
interest in such new Subsidiary, in form and substance satisfactory to Bank; and
(c) provide to Bank all other documentation in form and substance satisfactory
to Bank, which in its opinion is appropriate with respect to the execution and
delivery of the applicable documentation referred to above. Any document,
agreement, or instrument executed or issued pursuant to this Section 6.12 shall
be a Loan Document. 6.13 Further Assurances. Execute any further instruments and
take further action as Bank reasonably requests to perfect or continue Bank’s
Lien in the Collateral or to effect the purposes of this Agreement. Deliver to
Bank, within five (5) days after the same are sent or received, copies of all
correspondence, reports, documents and other filings with any Governmental
Authority regarding compliance with or maintenance of Governmental Approvals or
Requirements of Law, in each case that could reasonably be expected to have a
material adverse effect on any of the Governmental Approvals or otherwise on the
operations of Borrower or any of its Subsidiaries. 7. NEGATIVE COVENANTS
Borrower shall not do any of the following without Bank’s prior written consent:
7.1 Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose of
(including, without limitation, pursuant to a Division) (collectively,
“Transfer”), or permit any of its Subsidiaries to Transfer, all or any part of
its business or property, except for Transfers (a) of Inventory in the ordinary
course of business; (b) of worn- out or obsolete Equipment that is, in the
reasonable judgment of Borrower, no longer economically practicable to maintain
or useful in the ordinary course of business of Borrower; (c) consisting of
Permitted Liens and Permitted Investments; (d) consisting of the sale or
issuance of any stock of Borrower not prohibited Section 7.2 of this Agreement;
(e) consisting of Borrower’s use or transfer of money or Cash Equivalents in a
manner that is not prohibited by the terms of this Agreement or the other Loan
Documents; (f) of non-exclusive licenses for the use of the property of Borrower
or its Subsidiaries in the ordinary course of business and licenses that could
not result in a legal transfer of title of the licensed property but that may be
exclusive in respects other than granting rights to a specific geographical
territory and that may be exclusive as to territory only as to discrete
geographical areas outside of the United States; and (g) other Transfers in an
aggregate amount not to exceed One Hundred Thousand Dollars ($100,000) per
fiscal year. 12 39271280



--------------------------------------------------------------------------------



 
[alpinesvbarloan013.jpg]
7.2 Changes in Business, Management, Control, or Business Locations. (a) Engage
in or permit any of its Subsidiaries to engage in any business other than the
businesses currently engaged in by Borrower and such Subsidiary, as applicable,
or reasonably related thereto, as determined by the Board in its reasonable
discretion; (b) liquidate or dissolve; (c) fail to provide notice to Bank of the
Key Person departing from or ceasing to be employed by Borrower within five (5)
Business Days after his or her departure from Borrower, or (d) permit or suffer
any Change in Control. Borrower shall not, without at least ten (10) days prior
written notice to Bank: (1) add any new offices or business locations, including
warehouses (unless such new offices or business locations contain less than
Fifty Thousand Dollars ($50,000) in Borrower’s assets or property) or deliver
any portion of the Collateral valued, individually or in the aggregate, in
excess of Fifty Thousand Dollars ($50,000) to a bailee at a location other than
to a bailee and at a location already disclosed in the Perfection Certificate,
(2) change its jurisdiction of organization, (3) change its organizational
structure or type, (4) change its legal name, or (5) change any organizational
number (if any) assigned by its jurisdiction of organization. If Borrower
intends to add any new offices or business locations, including warehouses,
containing in excess of Fifty Thousand Dollars ($50,000) of Borrower’s assets or
property, then Borrower will use commercially reasonable efforts to have the
landlord of any such new offices or business locations, including warehouses,
shall execute and deliver a landlord consent in form and substance reasonably
satisfactory to Bank. If Borrower intends to deliver any portion of the
Collateral valued, individually or in the aggregate, in excess of Fifty Thousand
Dollars ($50,000) to a bailee, and Bank and such bailee are not already parties
to a bailee agreement governing both the Collateral and the location to which
Borrower intends to deliver the Collateral, then Borrower will use commercially
reasonable efforts to have such bailee shall execute and deliver a bailee
agreement in form and substance reasonably satisfactory to Bank. 7.3 Mergers or
Acquisitions. Merge or consolidate, or permit any of its Subsidiaries to merge
or consolidate, with any other Person, or acquire, or permit any of its
Subsidiaries to acquire, all or substantially all of the capital stock or
property of another Person (including, without limitation, by the formation of
any Subsidiary or pursuant to a Division). A Subsidiary may merge or consolidate
into another Subsidiary or into Borrower. 7.4 Indebtedness. Create, incur,
assume, or be liable for any Indebtedness, or permit any Subsidiary to do so,
other than Permitted Indebtedness. 7.5 Encumbrance. Create, incur, allow, or
suffer any Lien on any of its property, or assign or convey any right to receive
income, including the sale of any Accounts, or permit any of its Subsidiaries to
do so, except for Permitted Liens, permit any Collateral not to be subject to
the first priority security interest granted herein (provided that the
Collateral may also be subject to Permitted Liens), or enter into any agreement,
document, instrument or other arrangement (except with or in favor of Bank) with
any Person which directly or indirectly prohibits or has the effect of
prohibiting Borrower or any Subsidiary from assigning, mortgaging, pledging,
granting a security interest in or upon, or encumbering any of Borrower’s or any
Subsidiary’s Intellectual Property in favor of Bank, except (i) as is otherwise
permitted in Section 7.1 hereof and the definition of “Permitted Liens” herein;
(ii) customary restrictions on assignment, transfer and encumbrances in
agreements, provided that such restrictions do not prohibit Borrower from
granting a security interest in Borrower’s property in favor of Bank; and (iii)
restrictions in merger or acquisition agreements, provided that such covenants
do not prohibit Borrower from granting a security interest in Borrower’s
property in favor of Bank and provided further that the counter-parties to such
covenants are not permitted to receive a security interest in Borrower’s or any
Subsidiary’s property. 7.6 Maintenance of Collateral Accounts. Maintain any
Collateral Account except pursuant to the terms of Section 6.7(b) hereof. 7.7
Distributions; Investments. (a) Pay any dividends or make any distribution or
payment or redeem, retire or purchase any capital stock provided that Borrower
may (i) convert any of its convertible securities into other securities pursuant
to the terms of such convertible securities or otherwise in exchange thereof and
pay cash in lieu of the issuance of fractional shares in connection with such
conversion, (ii) pay dividends solely in common stock; (iii) repurchase the
stock of former employees or consultants pursuant to stock repurchase agreements
so long as an Event of Default does not exist at the time of any such repurchase
and would not exist after giving effect to any such repurchase, provided that
the aggregate amount of all such repurchases does not exceed Two Hundred Fifty
Thousand Dollars ($250,000) per fiscal year; (iv) repurchase equity securities
to the extent that such repurchase is deemed to 13 39271280



--------------------------------------------------------------------------------



 
[alpinesvbarloan014.jpg]
occur (A) upon “net exercise” of options or warrants if such equity securities
represent the exercise price of such options or warrants or (B) in connection
with the retention of equity securities in payment of withholding taxes in
connection with equity-based compensation plans; or (b) directly or indirectly
make any Investment (including, without limitation, by the formation of any
Subsidiary) other than Permitted Investments, or permit any of its Subsidiaries
to do so. 7.8 Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower, except
for (a) transactions that are in the ordinary course of Borrower’s business,
upon fair and reasonable terms that are no less favorable to Borrower than would
be obtained in an arm’s length transaction with a non-affiliated Person; (b)
transactions permitted by Sections 7.3 and 7.7; (c) transactions between or
among Borrower and its Subsidiaries that are not otherwise prohibited by this
Article 7; (d) reasonable and customary indemnification arrangements with regard
to officers and directors that are approved by the Board; and (e) reasonable and
customary compensation arrangements (including equity-based compensation) with
Borrower’s employees and consultants in the ordinary course of business. 7.9
Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) except as permitted
pursuant to the terms of the subordination, intercreditor, or other similar
agreement in favor of Bank to which the Subordinated Debt is subject, amend any
provision in any document relating to the Subordinated Debt which would increase
the amount thereof, provide for earlier or greater principal, interest, or other
payments thereon, or adversely affect the subordination thereof to Obligations
owed to Bank. 7.10 Compliance. Become an “investment company” or a company
controlled by an “investment company”, under the Investment Company Act of 1940,
as amended, or undertake as one of its important activities extending credit to
purchase or carry margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System), or use the proceeds of any Credit
Extension for that purpose; fail to meet the minimum funding requirements of
ERISA, permit a Reportable Event or Prohibited Transaction, as defined in ERISA,
to occur; fail to comply with the Federal Fair Labor Standards Act or violate
any other law or regulation, if the violation could reasonably be expected to
have a material adverse effect on Borrower’s business, or permit any of its
Subsidiaries to do so; withdraw or permit any Subsidiary to withdraw from
participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any present pension, profit
sharing and deferred compensation plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.
8. EVENTS OF DEFAULT Any one of the following shall constitute an event of
default (an “Event of Default”) under this Agreement: 8.1 Payment Default.
Borrower fails to (a) make any payment of principal or interest on any Credit
Extension when due, or (b) pay any other Obligations within three (3) Business
Days after such Obligations are due and payable (which three (3) Business Day
cure period shall not apply to payments due on the Term Loan Maturity Date).
During the cure period, the failure to make or pay any payment specified under
clause (b) hereunder is not an Event of Default (but no Credit Extension will be
made during the cure period); 8.2 Covenant Default. (a) Borrower fails or
neglects to perform any obligation in Sections 6.2, 6.4, 6.6, 6.7, 6.8 (if
applicable), 6.9(b), or 6.11, or violates any covenant in Section 7; or (b)
Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower 14 39271280



--------------------------------------------------------------------------------



 
[alpinesvbarloan015.jpg]
shall have an additional period (which shall not in any case exceed thirty (30)
days) to attempt to cure such default, and within such reasonable time period
the failure to cure the default shall not be deemed an Event of Default (but no
Credit Extensions shall be made during such cure period). Cure periods provided
under this section shall not apply, among other things, to financial covenants
(if any) or any other covenants set forth in clause (a) above; 8.3 Material
Adverse Change. A Material Adverse Change occurs; 8.4 Attachment; Levy;
Restraint on Business. (a) (i) The service of process seeking to attach, by
trustee or similar process, any funds of Borrower or of any entity under the
control of Borrower (including a Subsidiary), or (ii) a notice of lien or levy
is filed against any of Borrower’s assets by any Governmental Authority, and the
same under subclauses (i) and (ii) hereof are not, within ten (10) days after
the occurrence thereof, discharged or stayed (whether through the posting of a
bond or otherwise); provided, however, no Credit Extensions shall be made during
any ten (10) day cure period; or (b) (i) any material portion of Borrower’s
assets is attached, seized, levied on, or comes into possession of a trustee or
receiver, or (ii) any court order enjoins, restrains, or prevents Borrower from
conducting all or any material part of its business; 8.5 Insolvency. (a)
Borrower or any of its Subsidiaries is unable to pay its debts (including trade
debts) as they become due or otherwise fails to be solvent as described under
Section 5.5 hereof; (b) Borrower or any of its Subsidiaries begins an Insolvency
Proceeding; or (c) an Insolvency Proceeding is begun against Borrower or any of
its Subsidiaries and is not dismissed or stayed within thirty (30) days (but no
Credit Extensions shall be made while any of the conditions described in clause
(a) exist and/or until any Insolvency Proceeding is dismissed); 8.6 Other
Agreements. There is, under any agreement to which Borrower is a party with a
third party or parties, (a) any default resulting in a right by such third party
or parties, whether or not exercised, to accelerate the maturity of any
Indebtedness in an amount individually or in the aggregate in excess of Two
Hundred Thousand Dollars ($200,000); or (b) any breach or default by Borrower,
the result of which could have a material adverse effect on Borrower’s business;
8.7 Judgments; Penalties. One or more fines, penalties or final judgments,
orders or decrees for the payment of money in an amount, individually or in the
aggregate, of at least Two Hundred Thousand Dollars ($200,000) (not covered by
independent third-party insurance as to which liability has been accepted by
such insurance carrier) shall be rendered against Borrower by any Governmental
Authority, and the same are not, within ten (10) days after the entry,
assessment or issuance thereof, discharged, satisfied, or paid, or after
execution thereof, stayed or bonded pending appeal, or such judgments are not
discharged prior to the expiration of any such stay (provided that no Credit
Extensions will be made prior to the satisfaction, payment, discharge, stay, or
bonding of such fine, penalty, judgment, order or decree); 8.8
Misrepresentations. Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Bank or to induce Bank to enter
this Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made; 8.9 Subordinated Debt.
Any document, instrument, or agreement evidencing the subordination of any
Subordinated Debt shall for any reason be revoked or invalidated or otherwise
cease to be in full force and effect, any Person shall be in breach thereof or
contest in any manner the validity or enforceability thereof or deny that it has
any further liability or obligation thereunder, or the Obligations shall for any
reason be subordinated or shall not have the priority contemplated by this
Agreement or; 8.10 Governmental Approvals. Any Governmental Approval shall have
been (a) revoked, rescinded, suspended, modified in an adverse manner or not
renewed in the ordinary course for a full term or (b) subject to any decision by
a Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described 15
39271280



--------------------------------------------------------------------------------



 
[alpinesvbarloan016.jpg]
in clause (a) above, and such decision or such revocation, rescission,
suspension, modification or non-renewal (i) causes, or could reasonably be
expected to cause, a Material Adverse Change, or (ii) adversely affects the
legal qualifications of Borrower or any of its Subsidiaries to hold such
Governmental Approval in any applicable jurisdiction and such revocation,
rescission, suspension, modification or non-renewal could reasonably be expected
to cause a Material Adverse Change. 9. BANK’S RIGHTS AND REMEDIES 9.1 Rights and
Remedies. Upon the occurrence and during the continuance of an Event of Default,
Bank may, without notice or demand, do any or all of the following: (a) declare
all Obligations immediately due and payable (but if an Event of Default
described in Section 8.5 occurs all Obligations are immediately due and payable
without any action by Bank); (b) stop advancing money or extending credit for
Borrower’s benefit under this Agreement or under any other agreement between
Borrower and Bank; (c) demand that Borrower (i) deposit cash with Bank in an
amount equal to at least (A) one hundred five percent (105.0%) of the Dollar
Equivalent of the aggregate face amount of all Letters of Credit denominated in
Dollars remaining undrawn, and (B) one hundred ten percent (110.0%) of the
Dollar Equivalent of the aggregate face amount of all Letters of Credit
denominated in a Foreign Currency remaining undrawn (plus, in each case, all
interest, fees, and costs due or to become due in connection therewith (as
estimated by Bank in its good faith business judgment)), to secure all of the
Obligations relating to such Letters of Credit, as collateral security for the
repayment of any future drawings under such Letters of Credit, and Borrower
shall forthwith deposit and pay such amounts, and (ii) pay in advance all letter
of credit fees scheduled to be paid or payable over the remaining term of any
Letters of Credit; (d) terminate any FX Contracts; (e) verify the amount of,
demand payment of and performance under, and collect any Accounts and General
Intangibles, settle or adjust disputes and claims directly with Account Debtors
for amounts on terms and in any order that Bank considers advisable, and notify
any Person owing Borrower money of Bank’s security interest in such funds; (f)
make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the Collateral if Bank requests and make it available as Bank
designates. Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Bank a license to enter
and occupy any of its premises, without charge, to exercise any of Bank’s rights
or remedies; (g) apply to the Obligations any (i) balances and deposits of
Borrower it holds, or (ii) amount held by Bank owing to or for the credit or the
account of Borrower; (h) ship, reclaim, recover, store, finish, maintain,
repair, prepare for sale, advertise for sale, and sell the Collateral. Bank is
hereby granted a non-exclusive, royalty-free license or other right to use,
without charge, Borrower’s labels, Patents, Copyrights, mask works, rights of
use of any name, trade secrets, trade names, Trademarks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Bank’s exercise of its rights under this Section 9.1, Borrower’s
rights under all licenses and all franchise agreements inure to Bank’s benefit;
(i) place a “hold” on any account maintained with Bank and/or deliver a notice
of exclusive control, any entitlement order, or other directions or instructions
pursuant to any Control Agreement or similar agreements providing control of any
Collateral; 16 39271280



--------------------------------------------------------------------------------



 
[alpinesvbarloan017.jpg]
(j) demand and receive possession of Borrower’s Books; and (k) exercise all
rights and remedies available to Bank under the Loan Documents or at law or
equity, including all remedies provided under the Code (including disposal of
the Collateral pursuant to the terms thereof). 9.2 Power of Attorney. Borrower
hereby irrevocably appoints Bank as its lawful attorney-in-fact, exercisable
upon the occurrence and during the continuance of an Event of Default, to: (i)
endorse Borrower’s name on any checks or other forms of payment or security;
(ii) sign Borrower’s name on any invoice or bill of lading for any Account or
drafts against Account Debtors; (iii) settle and adjust disputes and claims
about the Accounts directly with Account Debtors, for amounts and on terms Bank
determines reasonable; (iv) make, settle, and adjust all claims under Borrower’s
insurance policies; (v) pay, contest or settle any Lien, charge, encumbrance,
security interest, and adverse claim in or to the Collateral, or any judgment
based thereon, or otherwise take any action to terminate or discharge the same;
and (vi) transfer the Collateral into the name of Bank or a third party as the
Code permits. Borrower hereby appoints Bank as its lawful attorney-in-fact to
sign Borrower’s name on any documents necessary to perfect or continue the
perfection of Bank’s security interest in the Collateral regardless of whether
an Event of Default has occurred until all Obligations (other than inchoate
indemnity obligations) have been satisfied in full and Bank is under no further
obligation to make Credit Extensions hereunder. Bank’s foregoing appointment as
Borrower’s attorney in fact, and all of Bank’s rights and powers, coupled with
an interest, are irrevocable until all Obligations (other than inchoate
indemnity obligations) have been fully repaid and performed and Bank’s
obligation to provide Credit Extensions terminates. 9.3 Protective Payments. If
Borrower fails to obtain the insurance called for by Section 6.6 or fails to pay
any premium thereon or fails to pay any other amount which Borrower is obligated
to pay under this Agreement or any other Loan Document or which may be required
to preserve the Collateral, Bank may obtain such insurance or make such payment,
and all amounts so paid by Bank are Bank Expenses and immediately due and
payable, bearing interest at the then highest rate applicable to the
Obligations, and secured by the Collateral. Bank will make reasonable efforts to
provide Borrower with notice of Bank obtaining such insurance at the time it is
obtained or within a reasonable time thereafter. No payments by Bank are deemed
an agreement to make similar payments in the future or Bank’s waiver of any
Event of Default. 9.4 Application of Payments and Proceeds Upon Default. If an
Event of Default has occurred and is continuing, Bank shall have the right to
apply in any order any funds in its possession, whether from Borrower account
balances, payments, proceeds realized as the result of any collection of
Accounts or other disposition of the Collateral, or otherwise, to the
Obligations. Bank shall pay any surplus to Borrower by credit to the Designated
Deposit Account or to other Persons legally entitled thereto; Borrower shall
remain liable to Bank for any deficiency. If Bank, directly or indirectly,
enters into a deferred payment or other credit transaction with any purchaser at
any sale of Collateral, Bank shall have the option, exercisable at any time, of
either reducing the Obligations by the principal amount of the purchase price or
deferring the reduction of the Obligations until the actual receipt by Bank of
cash therefor. 9.5 Bank’s Liability for Collateral. So long as Bank complies
with reasonable banking practices regarding the safekeeping of the Collateral in
the possession or under the control of Bank, Bank shall not be liable or
responsible for: (a) the safekeeping of the Collateral; (b) any loss or damage
to the Collateral; (c) any diminution in the value of the Collateral; or (d) any
act or default of any carrier, warehouseman, bailee, or other Person. Borrower
bears all risk of loss, damage or destruction of the Collateral. 9.6 No Waiver;
Remedies Cumulative. Bank’s failure, at any time or times, to require strict
performance by Borrower of any provision of this Agreement or any other Loan
Document shall not waive, affect, or diminish any right of Bank thereafter to
demand strict performance and compliance herewith or therewith. No waiver
hereunder shall be effective unless signed by the party granting the waiver and
then is only effective for the specific instance and purpose for which it is
given. Bank’s rights and remedies under this Agreement and the other Loan
Documents are cumulative. Bank has all rights and remedies provided under the
Code, by law, or in equity. Bank’s exercise of one right or remedy is not an
election and shall not preclude Bank from exercising any other remedy under this
Agreement or other remedy available at law or in equity, and Bank’s waiver of
any Event of Default is not a continuing waiver. Bank’s delay in exercising any
remedy is not a waiver, election, or acquiescence. 17 39271280



--------------------------------------------------------------------------------



 
[alpinesvbarloan018.jpg]
9.7 Demand Waiver. Borrower waives demand, notice of default or dishonor, notice
of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable. 9.8 Borrower Liability. Any Borrower may, acting singly, request Credit
Extensions hereunder. Each Borrower hereby appoints each other as agent for the
other for all purposes hereunder, including with respect to requesting Credit
Extensions hereunder. Each Borrower hereunder shall be jointly and severally
obligated to repay all Credit Extensions made hereunder, regardless of which
Borrower actually receives said Credit Extension, as if each Borrower hereunder
directly received all Credit Extensions. Each Borrower waives (a) any suretyship
defenses available to it under the Code or any other applicable law, including,
without limitation, the benefit of California Civil Code Section 2815 permitting
revocation as to future transactions and the benefit of California Civil Code
Sections 1432, 2809, 2810, 2819, 2839, 2845, 2847, 2848, 2849, 2850, and 2899
and 3433 to the extent permitted under applicable law, and (b) any right to
require Bank to: (i) proceed against any Borrower or any other person; (ii)
proceed against or exhaust any security; or (iii) pursue any other remedy. Bank
may exercise or not exercise any right or remedy it has against any Borrower or
any security it holds (including the right to foreclose by judicial or non-
judicial sale) without affecting any Borrower’s liability. Notwithstanding any
other provision of this Agreement or other related document, so long as any
Obligations remain outstanding (other than inchoate indemnity obligations, and
any other obligations which, by their terms, are to survive the termination of
this Agreement, and any Obligations under Bank Services Agreements that are cash
collateralized in accordance with Section 4.1 of this Agreement) each Borrower
irrevocably waives all rights that it may have at law or in equity, to the
extent permitted under applicable law (including, without limitation, any law
subrogating Borrower to the rights of Bank under this Agreement) to seek
contribution, indemnification or any other form of reimbursement from any other
Borrower, or any other Person now or hereafter primarily or secondarily liable
for any of the Obligations, for any payment made by Borrower with respect to the
Obligations in connection with this Agreement or otherwise and all rights that
it might have to benefit from, or to participate in, any security for the
Obligations as a result of any payment made by Borrower with respect to the
Obligations in connection with this Agreement or otherwise. Any agreement
providing for indemnification, reimbursement or any other arrangement prohibited
under this Section 9.8 shall be null and void. If any payment is made to a
Borrower in contravention of this Section 9.8, such Borrower shall hold such
payment in trust for Bank and such payment shall be promptly delivered to Bank
for application to the Obligations, whether matured or unmatured. 10. NOTICES
All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below. Bank or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10 If to Borrower: If before January 1, 2020, to:
Alpine Immune Sciences, Inc. AIS Operating Co., Inc. 201 Elliott Ave West, Suite
230 Seattle, Washington 98119 Attn: Paul Rickey, Chief Financial Officer Fax:
(206) 316-8383 Email: paul.rickey@AlpineImmuneSciences.com 18 39271280



--------------------------------------------------------------------------------



 
[alpinesvbarloan019.jpg]
If on or after January 1, 2020, to: Alpine Immune Sciences, Inc. AIS Operating
Co., Inc. 188 East Blaine Street, Seattle, Washington 98102 Attn: Paul Rickey,
Chief Financial Officer Fax: (206) 316-8383 Email:
paul.rickey@AlpineImmuneSciences.com If to Bank: Silicon Valley Bank 505 Howard
Street San Francisco, California 94105 Attn: Peter A. Sletteland, Vice President
Email: PSletteland@svb.com Telephone: (617) 796-6989 11. CHOICE OF LAW, VENUE,
JURY TRIAL WAIVER AND JUDICIAL REFERENCE Except as otherwise expressly provided
in any of the Loan Documents, California law governs the Loan Documents without
regard to principles of conflicts of law. Borrower and Bank each submit to the
exclusive jurisdiction of the State and Federal courts in Santa Clara County,
California; provided, however, that nothing in this Agreement shall be deemed to
operate to preclude Bank from bringing suit or taking other legal action in any
other jurisdiction to realize on the Collateral or any other security for the
Obligations, or to enforce a judgment or other court order in favor of Bank.
Borrower expressly submits and consents in advance to such jurisdiction in any
action or suit commenced in any such court, and Borrower hereby waives any
objection that it may have based upon lack of personal jurisdiction, improper
venue, or forum non conveniens and hereby consents to the granting of such legal
or equitable relief as is deemed appropriate by such court. Borrower hereby
waives personal service of the summons, complaints, and other process issued in
such action or suit and agrees that service of such summons, complaints, and
other process may be made by registered or certified mail addressed to Borrower
at the address set forth in, or subsequently provided by Borrower in accordance
with, Section 10 of this Agreement and that service so made shall be deemed
completed upon the earlier to occur of Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, proper postage prepaid. TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE THEIR
RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED
UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL. WITHOUT INTENDING IN ANY WAY TO LIMIT
THE PARTIES’ AGREEMENT TO WAIVE THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY, if
the above waiver of the right to a trial by jury is not enforceable, the parties
hereto agree that any and all disputes or controversies of any nature between
them arising at any time shall be decided by a reference to a private judge,
mutually selected by the parties (or, if they cannot agree, by the Presiding
Judge of the Santa Clara County, California Superior Court) appointed in
accordance with California Code of Civil Procedure Section 638 (or pursuant to
comparable provisions of federal law if the dispute falls within the exclusive
jurisdiction of the federal courts), sitting without a jury, in Santa Clara
County, California; and the parties hereby submit to the jurisdiction of such
court. The reference proceedings shall be conducted pursuant to and in
accordance with the provisions of California Code of Civil Procedure Sections
638 through 645.1, inclusive. The private judge shall have the power, among
others, to grant provisional relief, including without limitation, entering
temporary restraining orders, issuing preliminary and permanent injunctions and
appointing receivers. All such proceedings shall be closed to the public and
confidential and all records relating thereto shall be permanently sealed. If
during the course of any dispute, a party desires to seek provisional relief,
but a judge has not been appointed at that point pursuant to the judicial
reference procedures, then such party may apply to the Santa Clara County,
California Superior Court for such relief. The proceeding before the private
judge shall be conducted in the same manner as it would be before 19 39271280



--------------------------------------------------------------------------------



 
[alpinesvbarloan020.jpg]
a court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and orders applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to California Code of Civil Procedure Section 644(a). Nothing
in this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral, or obtain provisional
remedies. The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph. This
Section 11 shall survive the termination of this Agreement. 12. GENERAL
PROVISIONS 12.1 Termination Prior to Term Loan Maturity Date; Survival. All
covenants, representations and warranties made in this Agreement shall continue
in full force until this Agreement has terminated pursuant to its terms and all
Obligations (other than inchoate indemnity obligations, and any other
obligations which, by their terms, are to survive the termination of this
Agreement, and any Obligations under Bank Services Agreements that are cash
collateralized in accordance with Section 4.1 of this Agreement) have been
satisfied. So long as Borrower has satisfied the Obligations (other than
inchoate indemnity obligations, and any other obligations which, by their terms,
are to survive the termination of this Agreement, and any Obligations under Bank
Services Agreements that are cash collateralized in accordance with Section 4.1
of this Agreement), this Agreement may be terminated prior to the Term Loan
Maturity Date by Borrower pursuant to the terms and conditions set forth in
Section 2.3(c). Those obligations that are expressly specified in this Agreement
as surviving this Agreement’s termination shall continue to survive
notwithstanding this Agreement’s termination. 12.2 Successors and Assigns. This
Agreement binds and is for the benefit of the successors and permitted assigns
of each party. Borrower may not assign this Agreement or any rights or
obligations under it without Bank’s prior written consent (which may be granted
or withheld in Bank’s discretion). Bank has the right, without the consent of or
notice to Borrower, to sell, transfer, assign, negotiate, or grant participation
in all or any part of, or any interest in, Bank’s obligations, rights, and
benefits under this Agreement and the other Loan Documents (other than the
Warrant, as to which assignment, transfer and other such actions are governed by
the terms thereof). 12.3 Indemnification. Borrower agrees to indemnify, defend
and hold Bank and its directors, officers, employees, agents, attorneys, or any
other Person affiliated with or representing Bank (each, an “Indemnified
Person”) harmless against: (i) all obligations, demands, claims, and liabilities
(collectively, “Claims”) claimed or asserted by any other party in connection
with the transactions contemplated by the Loan Documents; and (ii) all losses or
expenses (including Bank Expenses) in any way suffered, incurred, or paid by
such Indemnified Person as a result of, following from, consequential to, or
arising from this Agreement and any other transactions between Bank and Borrower
(including reasonable attorneys’ fees and expenses), except for Claims and/or
losses directly caused by such Indemnified Person’s gross negligence or willful
misconduct. This Section 12.3 shall survive until all statutes of limitation
with respect to the Claims, losses, and expenses for which indemnity is given
shall have run. 12.4 Time of Essence. Time is of the essence for the performance
of all Obligations in this Agreement. 12.5 Severability of Provisions. Each
provision of this Agreement is severable from every other provision in
determining the enforceability of any provision. 12.6 Correction of Loan
Documents. Bank may correct patent errors and fill in any blanks in the Loan
Documents consistent with the agreement of the parties so long as Bank provides
Borrower with written notice of such correction and allows Borrower at least ten
(10) days to object to such correction. In the event of such objection, such
correction shall not be made except by an amendment signed by both Bank and
Borrower. 20 39271280



--------------------------------------------------------------------------------



 
[alpinesvbarloan021.jpg]
12.7 Amendments in Writing; Waiver; Integration. No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought. Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document. Any waiver granted shall be limited to the specific
circumstance expressly described in it, and shall not apply to any subsequent or
other circumstance, whether similar or dissimilar, or give rise to, or evidence,
any obligation or commitment to grant any further waiver. The Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of the Loan Documents merge into the Loan Documents. 12.8
Counterparts. This Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, is an original, and all taken together, constitute one Agreement.
12.9 Confidentiality. In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together with
Bank, collectively, “Bank Entities”), provided that such Bank Entities shall be
bound by the confidentiality provisions set forth in this Section 12.9; (b) to
prospective transferees or purchasers of any interest in the Credit Extensions
(provided, however, Bank shall use its best efforts to obtain any prospective
transferee’s or purchaser’s agreement to the terms of this Section 12.9); (c) as
required by law, regulation, subpoena, or other order; (d) to Bank’s regulators
or as otherwise required in connection with Bank’s examination or audit; (e) as
Bank considers appropriate in exercising remedies under the Loan Documents; and
(f) to third-party service providers of Bank so long as such service providers
have executed a confidentiality agreement with Bank with terms no less
restrictive than those contained herein. Confidential information does not
include information that is either: (i) in the public domain or in Bank’s
possession when disclosed to Bank, or becomes part of the public domain (other
than as a result of its disclosure by Bank in violation of this Agreement) after
disclosure to Bank; or (ii) disclosed to Bank by a third party, if Bank does not
know that the third party is prohibited from disclosing the information. Bank
Entities may use anonymous forms of confidential information for aggregate
datasets, for analyses or reporting, and for any other uses not expressly
prohibited in writing by Borrower. The provisions of the immediately preceding
sentence shall survive the termination of this Agreement. 12.10 Attorneys’ Fees,
Costs and Expenses. In any action or proceeding between Borrower and Bank
arising out of or relating to the Loan Documents, the prevailing party shall be
entitled to recover its reasonable attorneys’ fees and other costs and expenses
incurred, in addition to any other relief to which it may be entitled. 12.11
Electronic Execution of Documents. The words “execution,” “signed,” “signature”
and words of like import in any Loan Document shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act. 12.12 Right of Setoff. Borrower hereby grants to Bank a Lien
and a right of setoff as security for all Obligations to Bank, whether now
existing or hereafter arising upon and against all deposits, credits, collateral
and property, now or hereafter in the possession, custody, safekeeping or
control of Bank or any entity under the control of Bank (including a subsidiary
of Bank) or in transit to any of them. At any time after the occurrence and
during the continuance of an Event of Default, without demand or notice, Bank
may setoff the same or any part thereof and apply the same to any liability or
Obligation of Borrower even though unmatured and regardless of the adequacy of
any other collateral securing the Obligations. ANY AND ALL RIGHTS TO REQUIRE
BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL
WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH
RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER, ARE HEREBY
KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED. 21 39271280



--------------------------------------------------------------------------------



 
[alpinesvbarloan022.jpg]
12.13 Captions. The headings used in this Agreement are for convenience only and
shall not affect the interpretation of this Agreement. 12.14 Construction of
Agreement. The parties mutually acknowledge that they and their attorneys have
participated in the preparation and negotiation of this Agreement. In cases of
uncertainty this Agreement shall be construed without regard to which of the
parties caused the uncertainty to exist. 12.15 Relationship. The relationship of
the parties to this Agreement is determined solely by the provisions of this
Agreement. The parties do not intend to create any agency, partnership, joint
venture, trust, fiduciary or other relationship with duties or incidents
different from those of parties to an arm’s-length contract. 12.16 Third
Parties. Nothing in this Agreement, whether express or implied, is intended to:
(a) confer any benefits, rights or remedies under or by reason of this Agreement
on any persons other than the express parties to it and their respective
permitted successors and assigns; (b) relieve or discharge the obligation or
liability of any person not an express party to this Agreement; or (c) give any
person not an express party to this Agreement any right of subrogation or action
against any party to this Agreement. 12.17 Transitional Arrangements. On the
Effective Date, this Agreement shall amend, restate and supersede the Prior Loan
Agreement in its entirety, except as provided in this Section. On the Effective
Date, the rights and obligations of the parties evidenced by the Prior Loan
Agreement shall be evidenced by this Agreement and the other Loan Documents and
the grant of security interest in the Collateral by the Borrower under the Prior
Loan Agreement and the other “Loan Documents” (as defined in the Prior Loan
Agreement) shall continue under this Agreement and the other Loan Documents, and
such security interest and any other rights and obligations which by their
express terms survive the termination of the Loan Documents shall not in any
event be terminated, extinguished or annulled but shall hereafter be governed by
this Agreement and the other Loan Documents. This Agreement is not intended to,
and does not, novate the Prior Loan Agreement and Borrower reaffirms that the
existing security interest created by the Prior Loan Agreement is and remains in
full force and effect. All references to the Prior Loan Agreement in any Loan
Document or other document or instrument delivered in connection therewith shall
be deemed to refer to this Agreement and the provisions hereof as amended,
restated, or otherwise modified from time to time. 13. DEFINITIONS 13.1
Definitions. As used in the Loan Documents, the word “shall” is mandatory, the
word “may” is permissive, the word “or” is not exclusive, the words “includes”
and “including” are not limiting, the singular includes the plural, and numbers
denoting amounts that are set off in brackets are negative. As used in this
Agreement, the following capitalized terms have the following meanings:
“Account” is, as to any Person, any “account” of such Person as “account” is
defined in the Code with such additions to such term as may hereafter be made,
and includes, without limitation, all accounts receivable and other sums owing
to such Person. “Account Debtor” is any “account debtor” as defined in the Code
with such additions to such term as may hereafter be made. “Administrator” is an
individual that is named: (a) as an “Administrator” in the “SVB Online Services”
form completed by Borrower with the authority to determine who will be
authorized to use SVB Online Services (as defined in Bank’s Online Banking
Agreement as in effect from time to time) on behalf of Borrower; and (b) as an
Authorized Signer of Borrower in an approval by the Board. “Affiliate” is, with
respect to any Person, each other Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that 22 39271280



--------------------------------------------------------------------------------



 
[alpinesvbarloan023.jpg]
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members. “Agreement”
is defined in the preamble hereof. “Applicable Number” means thirty-four (34);
provided that if Borrower achieves the Extension Milestone, Applicable Number
will automatically change to twenty-five (25). “Authorized Signer” is any
individual listed in Borrower’s Borrowing Resolution who is authorized to
execute the Loan Documents, including making (and executing if applicable) any
Credit Extension request, on behalf of Borrower. “Bank” is defined in the
preamble hereof. “Bank Entities” is defined in Section 12.9. “Bank Expenses” are
all audit fees and expenses, costs, and expenses (including reasonable
attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower. “Bank Services” are any
products, credit services, and/or financial accommodations previously, now, or
hereafter provided to Borrower or any of its Subsidiaries by Bank or any Bank
Affiliate, including, without limitation, any letters of credit, cash management
services (including, without limitation, merchant services, direct deposit of
payroll, business credit cards, and check cashing services), interest rate swap
arrangements, and foreign exchange services as any such products or services may
be identified in Bank’s various agreements related thereto (each, a “Bank
Services Agreement”). “Bank Services Agreement” is defined in the definition of
Bank Services. “Board” is Borrower’s board of directors. “Borrower” is defined
in the preamble hereof. “Borrower’s Books” are all Borrower’s books and records
including ledgers, federal and state tax returns, records regarding Borrower’s
assets or liabilities, the Collateral, business operations or financial
condition, and all computer programs or storage or any equipment containing such
information. “Borrowing Resolutions” are, with respect to any Person, those
resolutions adopted by such Person’s board of directors (and, if required under
the terms of such Person’s Operating Documents, stockholders) and delivered by
such Person to Bank approving the Loan Documents to which such Person is a party
and the transactions contemplated thereby, together with a certificate executed
by its secretary on behalf of such Person certifying (a) such Person has the
authority to execute, deliver, and perform its obligations under each of the
Loan Documents to which it is a party, (b) that set forth as a part of or
attached as an exhibit to such certificate is a true, correct, and complete copy
of the resolutions then in full force and effect authorizing and ratifying the
execution, delivery, and performance by such Person of the Loan Documents to
which it is a party, (c) the name(s) of the Person(s) authorized to execute the
Loan Documents, including making (and executing if applicable) any Credit
Extension request, on behalf of such Person, together with a sample of the true
signature(s) of such Person(s), and (d) that Bank may conclusively rely on such
certificate unless and until such Person shall have delivered to Bank a further
certificate canceling or amending such prior certificate. “Business Day” is any
day that is not a Saturday, Sunday or a day on which Bank is closed. “Cash
Equivalents” means (a) marketable direct obligations issued or unconditionally
guaranteed by the United States or any agency or any State thereof having
maturities of not more than one (1) year from the date of 23 39271280



--------------------------------------------------------------------------------



 
[alpinesvbarloan024.jpg]
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; (d) money market funds at
least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition, and (e) any Investments permitted by Borrower’s Board-approved
investment policy as of the Effective Date, and as amended from time to time in
a manner acceptable to Bank. “Change in Control” means (a) at any time, any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), (other than
Alpine Immunosciences, L.P., OrbiMed Private Investments VI, LP, Frazier Life
Sciences VIII, L.P., and Decheng Capital LLP) shall become, or obtain rights
(whether by means or warrants, options or otherwise) to become, the “beneficial
owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act),
directly or indirectly, of forty- nine percent (49%) or more of the ordinary
voting power for the election of directors of Borrower (determined on a fully
diluted basis) other than by the sale of Borrower’s equity securities in a
public offering or to venture capital, private equity, strategic, family office,
or other similar investors in a bona fide equity financing so long as Borrower
identifies to Bank the investors at least seven (7) Business Days prior to the
closing of the transaction and provides to Bank a description of the material
terms of the transaction; provided that, Bank hereby acknowledges that such list
of investors provided by Borrower to Bank prior to the closing of such
transaction is to the best of Borrower’s knowledge accurate as of the date it is
delivered and that such list of investors may be subject to change prior to
closing of such transaction, and provided further that, Borrower agrees to
provide an updated list of investors to Bank promptly upon the closing of such
transaction ; (b) during any period of twelve (12) consecutive months, a
majority of the members of the board of directors or other equivalent governing
body of Borrower cease to be composed of individuals (i) who were members of
that board or equivalent governing body on the first day of such period, (ii)
whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination at least
a majority of that board or equivalent governing body; or (c) at any time,
Borrower shall cease to own and control, of record and beneficially, directly or
indirectly, one hundred percent (100%) of each class of outstanding capital
stock of each subsidiary of Borrower (other than directors’ qualifying shares or
other similar shares as required by applicable law) free and clear of all Liens
(except Liens created by this Agreement). “Claims” is defined in Section 12.3.
“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of California, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions. “Collateral” is any and all properties,
rights and assets of Borrower described on Exhibit A. “Collateral Account” is
any Deposit Account, Securities Account, or Commodity Account. “Commodity
Account” is any “commodity account” as defined in the Code with such additions
to such term as may hereafter be made. “Compliance Certificate” is that certain
certificate in the form attached hereto as Exhibit B. “Contingent Obligation”
is, for any Person, any direct or indirect liability, contingent or not, of that
Person for (a) any indebtedness, lease, dividend, letter of credit or other
obligation of another such as an obligation, in each case, directly or
indirectly guaranteed, endorsed, co made, discounted or sold with recourse by
that Person, or for 24 39271280



--------------------------------------------------------------------------------



 
[alpinesvbarloan025.jpg]
which that Person is directly or indirectly liable; (b) any obligations for
undrawn letters of credit for the account of that Person; and (c) all
obligations from any interest rate, currency or commodity swap agreement,
interest rate cap or collar agreement, or other agreement or arrangement
designated to protect a Person against fluctuation in interest rates, currency
exchange rates or commodity prices; but “Contingent Obligation” does not include
endorsements in the ordinary course of business. The amount of a Contingent
Obligation is the stated or determined amount of the primary obligation for
which the Contingent Obligation is made or, if not determinable, the maximum
reasonably anticipated liability for it determined by the Person in good faith;
but the amount may not exceed the maximum of the obligations under any guarantee
or other support arrangement. “Control Agreement” is any control agreement
entered into among the depository institution at which Borrower maintains a
Deposit Account or the securities intermediary or commodity intermediary at
which Borrower maintains a Securities Account or a Commodity Account, Borrower,
and Bank pursuant to which Bank obtains control (within the meaning of the Code)
over such Deposit Account, Securities Account, or Commodity Account.
“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret. “Credit Extension” is any Term Loan Advance, or any
other extension of credit by Bank for Borrower’s benefit. “Default Rate” is
defined in Section 2.4(b). “Deposit Account” is any “deposit account” as defined
in the Code with such additions to such term as may hereafter be made.
“Designated Deposit Account” is the account number ending *****598 (last three
digits) maintained by Borrower with Bank (provided, however, if no such account
number is included, then the Designated Deposit Account shall be any deposit
account of Borrower maintained with Bank as chosen by Bank). “Division” means,
in reference to any Person which is an entity, the division of such Person into
two (2) or more separate Persons, with the dividing Person either continuing or
terminating its existence as part of such division, including, without
limitation, as contemplated under Section 18-217 of the Delaware Limited
Liability Company Act for limited liability companies formed under Delaware law,
or any analogous action taken pursuant to any other applicable law with respect
to any corporation, limited liability company, partnership or other entity.
“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States. “Dollar Equivalent” is, at any time, (a) with
respect to any amount denominated in Dollars, such amount, and (b) with respect
to any amount denominated in a Foreign Currency, the equivalent amount therefor
in Dollars as determined by Bank at such time on the basis of the
then-prevailing rate of exchange in San Francisco, California, for sales of the
Foreign Currency for transfer to the country issuing such Foreign Currency.
“Effective Date” is defined in the preamble hereof. “Effective Date Warrant” is
defined in the definition of Warrant. “Equipment” is all “equipment” as defined
in the Code with such additions to such term as may hereafter be made, and
includes without limitation all machinery, fixtures, goods, vehicles (including
motor vehicles and trailers), and any interest in any of the foregoing. “ERISA”
is the Employee Retirement Income Security Act of 1974, and its regulations. 25
39271280



--------------------------------------------------------------------------------



 
[alpinesvbarloan026.jpg]
“Event of Default” is defined in Section 8. “Exchange Act” is the Securities
Exchange Act of 1934, as amended. “Existing Term Loan” is defined in Recital A.
“Existing Term Loan Final Payment” is a payment (in addition to and not a
substitution for the regular monthly payments of principal and accrued interest
on the Existing Term Loan) due on the Effective Date in an amount equal to the
original principal amount of the Existing Term Loan, multiplied by seven and
one-half of one percent (7.50%). Notwithstanding the foregoing, Bank has agreed
to defer the payment of a portion of such Existing Term Loan Final Payment in
the aggregate amount equal to Seventy Five Thousand Dollars ($75,000) (the
“Deferred Amount”), which Deferred Amount shall be payable by Borrower as the
Additional Prepayment Fee when due in accordance with the provisions of this
Agreement. “Extension Milestone” means the date, no later than June 30, 2020, on
which Borrower has delivered to Bank evidence in the form and substance
acceptable to Bank in its sole discretion, that Borrower has received aggregate
net new capital of at least Forty Million Dollars ($40,000,000). “Final Payment”
is a payment (in addition to and not a substitution for the regular monthly
payments of principal plus accrued interest) due on the earliest to occur of (a)
the Term Loan Maturity Date, or (b) the acceleration of the Term Loan Advances,
or (c) the prepayment of the Term Loan Advances in full pursuant to Section
2.3(c) or 2.3(d), equal to the original aggregate principal amount of the Term
Loan Advances multiplied by the Final Payment Percentage. “Final Payment
Percentage” is five and one-half of one percent (5.50%). “Foreign Currency”
means lawful money of a country other than the United States. “Funding Date” is
any date on which a Credit Extension is made to or for the account of Borrower
which shall be a Business Day. “FX Contract” is any foreign exchange contract by
and between Borrower and Bank under which Borrower commits to purchase from or
sell to Bank a specific amount of Foreign Currency on a specified date. “GAAP”
is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination. “General
Intangibles” is all “general intangibles” as defined in the Code in effect on
the date hereof with such additions to such term as may hereafter be made, and
includes without limitation, all Intellectual Property, claims, income and other
tax refunds, security and other deposits, payment intangibles, contract rights,
options to purchase or sell real or personal property, rights in all litigation
presently or hereafter pending (whether in contract, tort or otherwise),
insurance policies (including without limitation key man, property damage, and
business interruption insurance), payments of insurance and rights to payment of
any kind. “Good Faith Deposit” is defined in Section 2.5(a). “Governmental
Approval” is any consent, authorization, approval, order, license, franchise,
permit, certificate, accreditation, registration, filing or notice, of, issued
by, from or to, or other act by or in respect of, any Governmental Authority.
“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive, 26
39271280



--------------------------------------------------------------------------------



 
[alpinesvbarloan027.jpg]
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization. “Guarantor” is any Person providing a Guaranty in favor of Bank.
“Guaranty” is any guarantee of all or any part of the Obligations, as the same
may from time to time be amended, restated, modified or otherwise supplemented.
“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations. “Indemnified Person” is defined in Section 12.3.
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief. “Intellectual Property” means, with respect to any
Person, all of such Person’s right, title, and interest in and to the following:
(a) its Copyrights, Trademarks and Patents; (b) any and all trade secrets and
trade secret rights, including, without limitation, any rights to unpatented
inventions, know-how and operating manuals; (c) any and all source code; (d) any
and all design rights which may be available to such Person; (e) any and all
claims for damages by way of past, present and future infringement of any of the
foregoing, with the right, but not the obligation, to sue for and collect such
damages for said use or infringement of the Intellectual Property rights
identified above; and (f) all amendments, renewals and extensions of any of the
Copyrights, Trademarks or Patents. “Interest-Only Period” means for each Term
Loan Advance, the period commencing on the first (1st) calendar day of the first
(1st) month following the month in which the Funding Date of such Term Loan
Advance occurs and continuing through September 30, 2020; provided that if
Borrower archives the Extension Milestone, the Interest-Only Period will be
automatically extended to June 30, 2021. “Inventory” is all “inventory” as
defined in the Code in effect on the date hereof with such additions to such
term as may hereafter be made, and includes without limitation all merchandise,
raw materials, parts, supplies, packing and shipping materials, work in process
and finished products, including without limitation such inventory as is
temporarily out of Borrower’s custody or possession or in transit and including
any returned goods and any documents of title representing any of the above.
“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person. “Key Person” is Borrower’s Chief Executive
Officer, who is Mitchell Gold as of the Effective Date. “Letter of Credit” is a
standby or commercial letter of credit issued by Bank upon request of Borrower
based upon an application, guarantee, indemnity, or similar agreement. 27
39271280



--------------------------------------------------------------------------------



 
[alpinesvbarloan028.jpg]
“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property. “Loan Documents”
are, collectively, this Agreement and any schedules, exhibits, certificates,
notices, and any other documents related to this Agreement, the Warrant, any
Bank Services Agreement, any subordination agreement, any note, or notes or
guaranties executed by Borrower or any Guarantor, and any other present or
future agreement by Borrower and/or any Guarantor with or for the benefit of
Bank, all as amended, restated, or otherwise modified. “Material Adverse Change”
is (a) a material impairment in the perfection or priority of Bank’s Lien in the
Collateral or in the value of such Collateral; (b) a material adverse change in
the business, operations, or condition (financial or otherwise) of Borrower; or
(c) a material impairment of the prospect of repayment of any portion of the
Obligations. “Monthly Financial Statements” is defined in Section 6.2(a).
“Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, fees, Bank Expenses, the Prepayment Fee, the Final Payment, and other
amounts Borrower owes Bank now or later, whether under this Agreement, the other
Loan Documents (other than the Warrant), or otherwise, including, without
limitation, all obligations relating to Bank Services and interest accruing
after Insolvency Proceedings begin and debts, liabilities, or obligations of
Borrower assigned to Bank, and to perform Borrower’s duties under the Loan
Documents (other than the Warrant). “Operating Documents” are, for any Person,
such Person’s formation documents, as certified by the Secretary of State (or
equivalent agency) of such Person’s jurisdiction of organization on a date that
is no earlier than thirty (30) days prior to the Effective Date, and, (a) if
such Person is a corporation, its bylaws in current form, (b) if such Person is
a limited liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its partnership agreement
(or similar agreement), each of the foregoing with all current amendments or
modifications thereto. “Patents” means all patents, patent applications and like
protections including without limitation improvements, divisions, continuations,
renewals, reissues, extensions and continuations-in-part of the same.
“Payment/Advance Form” is that certain form in the form attached hereto as
Exhibit C. “Payment Date” is with respect to Term Loan Advances, the first (1st)
calendar day of each month. “Perfection Certificate” is defined in Section 5.1.
“Permitted Indebtedness” is: (a) Borrower’s Indebtedness to Bank under this
Agreement and the other Loan Documents; (b) Indebtedness existing on the
Effective Date which is shown on the Perfection Certificate; (c) Subordinated
Debt; (d) unsecured Indebtedness to trade creditors incurred in the ordinary
course of business; (e) Indebtedness incurred as a result of endorsing
negotiable instruments received in the ordinary course of business; (f)
Indebtedness secured by Liens permitted under clauses (a) and (c) of the
definition of “Permitted Liens” hereunder; 28 39271280



--------------------------------------------------------------------------------



 
[alpinesvbarloan029.jpg]
(g) Indebtedness or Guarantee that constitutes a Permitted Investment under
clauses (f) and (g) of the definition of Permitted Investments; (h) other
Indebtedness not otherwise permitted by Section 7.4 not exceeding One Hundred
Thousand ($100,000) in the aggregate outstanding at any time; and (i)
extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (h) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be. “Permitted Investments” are: (a) Investments (including, without limitation,
Subsidiaries) existing on the Effective Date which are shown on the Perfection
Certificate; (b) Investments consisting of Cash Equivalents; (c) Investments
consisting of the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of Borrower; (d)
Investments consisting of deposit accounts (but only to the extent that Borrower
or its Subsidiaries are permitted to maintain such accounts pursuant to Section
6.7 of this Agreement) in which Bank has a first priority perfected security
interest to the extent required by Section 6.7; (e) Investments accepted in
connection with Transfers permitted by Section 7.1; (f) Investments (i) by
Borrower or a Guarantor in a co-Borrower or another Guarantor, (ii) by Borrower
in Subsidiaries that are not co-Borrowers or Guarantors (other than Investments
permitted under sub-clause (g) below) not to exceed Two Hundred Thousand Dollars
($200,000) in the aggregate in any fiscal year and (h) by Subsidiaries that are
not co-Borrowers or Guarantors in other Subsidiaries or in Borrower; (g)
Investments by Borrower in the Australian Subsidiary, in an aggregate amount not
to exceed Four Million Dollars ($4,000,000) at any time (provided that for
purposes of determining the amount of any Investment outstanding for purposes of
this clause (g), such amount shall be deemed to be the amount of such Investment
when made, without adjustment for subsequent increases or decreases in the value
of such Investment); (h) Investments consisting of (i) travel advances and
employee relocation loans and other employee loans and advances in the ordinary
course of business, and (ii) loans to employees, officers or directors relating
to the purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plans or agreements approved by the Board; (i)
Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business; (j) Investments consisting of notes
receivable of, or prepaid royalties and other credit extensions, to customers
and suppliers who are not Affiliates, in the ordinary course of business;
provided that this paragraph (k) shall not apply to Investments of Borrower in
any Subsidiary; and (k) other Investments not otherwise permitted by Section 7.7
not exceeding One Hundred Thousand Dollars ($100,000) in the aggregate per
fiscal year. 29 39271280



--------------------------------------------------------------------------------



 
[alpinesvbarloan030.jpg]
“Permitted Liens” are: (a) Liens existing on the Effective Date which are shown
on the Perfection Certificate or arising under this Agreement or the other Loan
Documents; (b) Liens for taxes, fees, assessments or other government charges or
levies, either (i) not due and payable or (ii) being contested in good faith and
for which Borrower maintains adequate reserves on Borrower’s Books, provided
that no notice of any such Lien has been filed or recorded under the Internal
Revenue Code of 1986, as amended, and the Treasury Regulations adopted
thereunder; (c) purchase money Liens and Liens securing capital leases (d) on
Equipment acquired or held by Borrower incurred for financing the acquisition of
the Equipment securing no more than Fifty Thousand Dollars ($50,000) in the
aggregate amount outstanding, or (e) existing on Equipment when acquired, if the
Lien is confined to the property and improvements and the proceeds of the
Equipment; (f) Liens of carriers, warehousemen, suppliers, or other Persons that
are possessory in nature arising in the ordinary course of business so long as
such Liens attach only to Inventory, securing liabilities in the aggregate
amount not to exceed Fifty Thousand Dollars ($50,000) and which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto; (g) Liens to
secure payment of workers’ compensation, employment insurance, old-age pensions,
social security and other like obligations incurred in the ordinary course of
business (other than Liens imposed by ERISA); (h) Liens incurred in the
extension, renewal or refinancing of the Indebtedness secured by Liens described
in (a) through (c), but any extension, renewal or replacement Lien must be
limited to the property encumbered by the existing Lien and the principal amount
of the indebtedness may not increase; (i) leases or subleases of real property
granted in the ordinary course of Borrower’s business (or, if referring to
another Person, in the ordinary course of such Person’s business), and leases,
subleases, non- exclusive licenses or sublicenses of personal property (other
than Intellectual Property) granted in the ordinary course of Borrower’s
business (or, if referring to another Person, in the ordinary course of such
Person’s business), if the leases, subleases, licenses and sublicenses do not
prohibit granting Bank a security interest therein; (j) non-exclusive licenses
of Intellectual Property granted to third parties in the ordinary course of
business, and licenses of Intellectual Property that could not result in a legal
transfer of title of the licensed property that may be exclusive in respects
other than territory and that may be exclusive as to territory only as to
discrete geographical areas outside of the United States; (k) Liens arising from
attachments or judgments, orders, or decrees in circumstances not constituting
an Event of Default under Sections 8.4 and 8.7; (l) Liens in favor of other
financial institutions arising in connection with Borrower’s and its
Subsidiaries’ deposit and/or securities accounts held at such institutions,
provided that (i) Bank has a first priority perfected security interest in the
amounts held in such deposit and/or securities accounts to the extent required
by Section 6.7 and (ii) such accounts are permitted to be maintained pursuant to
Section 6.7 of this Agreement; (m) deposits to secure the performance of bids,
trade contracts and leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business and which do not represent an obligation for
borrowed money; and (n) Liens in favor of customs and revenue authorities
arising as a matter of law to secure payment of customs duties in connection
with the importation of goods in an aggregate amount not to exceed One Hundred
Thousand Dollars ($100,000). 30 39271280



--------------------------------------------------------------------------------



 
[alpinesvbarloan031.jpg]
“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency. “Prepayment Fee” shall be,
for each Term Loan Advance, an amount equal to: (a) (i) two percent (2.0%) of
the outstanding principal amount of such Term Loan Advance if the prepayment
date is on or before the first anniversary of the Effective Date, (ii) one
percent (1.0%) of the outstanding principal amount of such Term Loan Advance if
the prepayment date is after the first anniversary of the Effective Date but on
or before the second anniversary of the Effective Date, or (iii) $0 if the
prepayment date is after the second anniversary of the Effective Date plus (b)
Seventy Five Thousand Dollars ($75,000) (such amount in clause (b) is referred
to as the “Additional Prepayment Fee” and constitutes the Deferred Amount from
the Existing Term Loan Final Payment); provided, however, that the “Prepayment
Fee” shall be $0 if the Term Loan Advances are prepaid through another credit
facility provided to Borrower by Bank. “Prime Rate” is the rate of interest per
annum from time to time published in the money rates section of The Wall Street
Journal or any successor publication thereto as the “prime rate” then in effect;
provided that, in the event such rate of interest is less than zero, such rate
shall be deemed to be zero for purposes of this Agreement; and provided further
that if such rate of interest, as set forth from time to time in the money rates
section of The Wall Street Journal, becomes unavailable for any reason as
determined by Bank, the “Prime Rate” shall mean the rate of interest per annum
announced by Bank as its prime rate in effect at its principal office in the
State of California (such Bank announced Prime Rate not being intended to be the
lowest rate of interest charged by Bank in connection with extensions of credit
to debtors); provided that, in the event such rate of interest is less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Prior Loan Agreement” is defined in Recital A. “Registered Organization” is any
“registered organization” as defined in the Code with such additions to such
term as may hereafter be made. “Requirement of Law” is as to any Person, the
organizational or governing documents of such Person, and any law (statutory or
common), treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject. “Responsible Officer” is any of the Chief Executive Officer, President,
Chief Financial Officer, Director of Finance, VP of Finance, Accounting Manager,
Controller and Assistant Controller of Borrower. “Restricted License” is any
material license or other similar agreement with respect to which Borrower is
the licensee (a) that validly prohibits or otherwise restricts Borrower from
granting a security interest in Borrower’s interest in such license or similar
agreement or any other property, or (b) for which a default under or termination
of could interfere with Bank’s right to sell any Collateral. “SEC” shall mean
the Securities and Exchange Commission, any successor thereto, and any analogous
Governmental Authority. “Securities Account” is any “securities account” as
defined in the Code with such additions to such term as may hereafter be made.
“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank. “Subsidiary” is, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the 31 39271280



--------------------------------------------------------------------------------



 
[alpinesvbarloan032.jpg]
board of directors or other managers of such corporation, partnership or other
entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person. Unless the context otherwise requires, each reference to a
Subsidiary herein shall be a reference to a Subsidiary of Borrower. “Term Loan
Advance” and “Term Loan Advances” are each defined in Section 2.3 of this
Agreement. “Term Loan Amortization Date” is, for each Term Loan Advance,
September 1, 2020; provided however that if Borrower achieves the Extension
Milestone, the Term Loan Amortization Date will be automatically be extended to
June 1, 2021. “Term Loan Maturity Date” is July 1, 2023. “Trademarks” means any
trademark and servicemark rights, whether registered or not, applications to
register and registrations of the same and like protections, and the entire
goodwill of the business of Borrower connected with and symbolized by such
trademarks. “Tranche One Term Loan Advance” is defined in Section 2.3(a).
“Tranche Two Commitment Termination Date” is April 30, 2020. “Tranche Two Term
Loan Advance” is defined in Section 2.3(a). “Tranche Three Commitment
Termination Date” is July 31, 2020. “Tranche Three Milestone” means the date on
which Bank receives and approves evidence satisfactory to Bank, in its sole
discretion, that on the date of such determination Borrower has initiated the
phase-2a trial of ALPN- 101 for treatment of psoriatic arthritis. “Tranche Three
Term Loan Advance” is defined in Section 2.3(a). “Transfer” is defined in
Section 7.1. “Warrant” means, individually and collectively, that certain (i)
Amended and Restated Warrant to Purchase Stock dated as of June 28, 2017 between
Borrower and Bank, and (ii) Warrant to Purchase Common Stock dated as of the
Effective Date between Borrower and Bank (the “Effective Date Warrant”), each as
the same may be amended, modified, supplemented and/or restated from time to
time. [Signature page follows.] 32 39271280



--------------------------------------------------------------------------------



 
[alpinesvbarloan033.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date. BORROWER: AIS OPERATING CO., INC.
By________________________________________/s/Paul Rickey
Name:_____________________________________Paul Rickey
Title:______________________________________Chief Financial Officer ALPINE
IMMUNE SCIENCES, INC. By________________________________________/s/Paul Rickey
Paul Rickey Name:_____________________________________
Title:______________________________________Chief Financial Officer BANK:
SILICON VALLEY BANK By________________________________________/s/Peter
Sletteland Name:_____________________________________Peter Sletteland
Title:______________________________________Vice President Signature Page to
Amended and Restated Loan and Security Agreement Signature Page to Amended and
Restated Loan and Security Agreement



--------------------------------------------------------------------------------



 
[alpinesvbarloan034.jpg]
EXHIBIT A - COLLATERAL DESCRIPTION The Collateral consists of all of Borrower’s
right, title and interest in and to the following personal property: All goods,
Accounts (including health-care receivables), Equipment, Inventory, contract
rights or rights to payment of money, leases, license agreements, franchise
agreements, General Intangibles (except for Intellectual Property as provided
below), commercial tort claims, documents, instruments (including any promissory
notes), chattel paper (whether tangible or electronic), cash, deposit accounts,
fixtures, letters of credit rights (whether or not the letter of credit is
evidenced by a writing), securities, and all other investment property,
supporting obligations, and financial assets, whether now owned or hereafter
acquired, wherever located; and All Borrower’s Books relating to the foregoing,
and any and all claims, rights and interests in any of the above and all
substitutions for, additions, attachments, accessories, accessions and
improvements to and replacements, products, proceeds and insurance proceeds of
any or all of the foregoing. Notwithstanding the foregoing, the Collateral does
not include any Intellectual Property; provided, however, the Collateral shall
include all Accounts and all proceeds of Intellectual Property. If a judicial
authority (including a U.S. Bankruptcy Court) would hold that a security
interest in the underlying Intellectual Property is necessary to have a security
interest in such Accounts and such property that are proceeds of Intellectual
Property, then the Collateral shall automatically, and effective as of the
Effective Date, include the Intellectual Property solely for the purpose and to
the extent necessary to permit perfection of Bank’s security interest in such
Accounts and such other property of Borrower that are proceeds of the
Intellectual Property. Pursuant to the terms of a certain negative pledge
arrangement with Bank, Borrower has agreed not to encumber any of its
Intellectual Property without Bank’s prior written consent; provided, however,
that nothing shall prohibit or impair Borrower’s ability to license its
Intellectual Property, whether on an exclusive or non-exclusive basis, in
conjunction with third-party business development transactions intended to
generate royalties or other revenues for Borrower. A-1 39271280



--------------------------------------------------------------------------------



 
[alpinesvbarloan035.jpg]
EXHIBIT B COMPLIANCE CERTIFICATE TO: SILICON VALLEY BANK Date: FROM: AIS
OPERATING CO., INC. The undersigned authorized officer of AIS OPERATING CO.,
INC. (“Borrower”) certifies that under the terms and conditions of the Amended
and Restated Loan and Security Agreement between Borrower and Bank (the
“Agreement”), (1) Borrower is in complete compliance for the period ending
_______________ with all required covenants except as noted below, (2) there are
no Events of Default, (3) all representations and warranties in the Agreement
are true and correct in all material respects on this date except as noted
below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, (4)
Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.7 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries, if any, relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank. Attached are
the required documents supporting the certification. The undersigned certifies
that these are prepared in accordance with GAAP consistently applied from one
period to the next except (i) as explained in an accompanying letter or
footnotes and (ii) with respect for unaudited financial statements, for the
absence of footnotes and subject to year-end audit adjustments. The undersigned
acknowledges that no borrowings may be requested at any time or date of
determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement. Please indicate
compliance status by circling Yes/No under “Complies” column. Reporting
Covenants Required Complies Monthly financial statements with Monthly within 30
days Yes No Compliance Certificate 10-Q, 10-K and 8-K Within 5 days after filing
with Yes No SEC Board approved projections FYE within 30 days and as Yes No
amended/updated B-1 39271280



--------------------------------------------------------------------------------



 
[alpinesvbarloan036.jpg]
Other Matters Have there been any amendments of or other changes to the
Operating Documents of Borrower or any of its Subsidiaries? If yes, provide
copies of any such amendments or Yes No changes with this Compliance
Certificate. The following are the exceptions with respect to the certification
above: (If no exceptions exist, state “No exceptions to note.”)
-------------------------------------------------------------------------------------------------------------------------------------------------
------------------------------------------------------------------------- AIS
OPERATING CO., INC. BANK USE ONLY Received by: _____________________ By:
AUTHORIZED SIGNER Name: Date: _________________________ Title: Verified:
________________________ AUTHORIZED SIGNER Date: _________________________
Compliance Status: Yes No B-2 39271280



--------------------------------------------------------------------------------



 
[alpinesvbarloan037.jpg]
EXHIBIT C LOAN PAYMENT/ADVANCE REQUEST FORM DEADLINE FOR SAME DAY PROCESSING IS
NOON PACIFIC TIME Fax To: Date: _____________________ LOAN PAYMENT: AIS
OPERATING CO., INC. From Account #________________________________ To Account
#__________________________________________ (Deposit Account #) (Loan Account #)
Principal $____________________________________ and/or Interest
$________________________________________ Authorized Signature: Phone Number:
Print Name/Title: LOAN ADVANCE: Complete Outgoing Wire Request section below if
all or a portion of the funds from this loan advance are for an outgoing wire.
From Account #________________________________ To Account
#__________________________________________ (Loan Account #) (Deposit Account #)
Amount of Term Loan Advance $___________________________ All Borrower’s
representations and warranties in the Amended and Restated Loan and Security
Agreement are true, correct and complete in all material respects on the date of
the request for an advance; provided, however, that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:
Authorized Signature: Phone Number: Print Name/Title: OUTGOING WIRE REQUEST:
Complete only if all or a portion of funds from the loan advance above is to be
wired. Deadline for same day processing is noon, Pacific Time C-1 39271280



--------------------------------------------------------------------------------



 
[alpinesvbarloan038.jpg]
Beneficiary Name: _____________________________ Amount of Wire: $ Beneficiary
Bank: ______________________________ Account Number: City and State: Beneficiary
Bank Transit (ABA) #: Beneficiary Bank Code (Swift, Sort, Chip, etc.): (For
International Wire Only) Intermediary Bank: Transit (ABA) #: For Further Credit
to: Special Instruction: By signing below, I (we) acknowledge and agree that my
(our) funds transfer request shall be processed in accordance with and subject
to the terms and conditions set forth in the agreements(s) covering funds
transfer service(s), which agreements(s) were previously received and executed
by me (us). Authorized Signature: ___________________________ 2nd Signature (if
required): _______________________________ Print Name/Title:
______________________________ Print Name/Title:
______________________________________ Telephone #: Telephone #:
_____________________________ C-2 39271280



--------------------------------------------------------------------------------



 